
	
		II
		109th CONGRESS
		2d Session
		S. 3829
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2006
			Ms. Stabenow (for
			 herself, Mr. Menendez,
			 Mr. Kerry, Mrs.
			 Clinton, Mr. Obama,
			 Mr. Leahy, Mr.
			 Johnson, Mr. Lieberman,
			 Mr. Durbin, Mr.
			 Biden, Mr. Dayton,
			 Mrs. Feinstein, and
			 Mr. Levin) introduced the following bill;
			 which was read twice and referred to the Committee on Finance
		
		A BILL
		To extend and expand certain tax relief provisions and to
		  increase the Federal minimum wage, and for other purposes. 
	
	
		1.Short title; reference; table
			 of contents
			(a)Short
			 titleThis Act may be cited
			 as the Tax Relief and Minimum Wage Act
			 of 2006.
			(b)Amendment of
			 1986 CodeExcept as otherwise
			 expressly provided, whenever in this Act an amendment or repeal is expressed in
			 terms of an amendment to, or repeal of, a section or other provision, the
			 reference shall be considered to be made to a section or other provision of the
			 Internal Revenue Code of 1986.
			(c)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title; reference; table of contents.
					TITLE I—Extension and Expansion of Certain Tax Relief
				Provisions
					Subtitle A—Extension and Modification of Certain
				Provisions
					Sec. 101. Deduction for qualified tuition and related
				expenses.
					Sec. 102. Extension and modification of new markets tax
				credit.
					Sec. 103. Election to deduct State and local general sales
				taxes.
					Sec. 104. Extension and modification of research
				credit.
					Sec. 105. Work opportunity tax credit and welfare-to-work
				credit.
					Sec. 106. Election to include combat pay as earned income for
				purposes of earned income credit.
					Sec. 107. Extension and modification of qualified zone academy
				bonds.
					Sec. 108. Above-the-line deduction for certain expenses of
				elementary and secondary school teachers.
					Sec. 109. Extension and expansion of expensing of brownfields
				remediation costs.
					Sec. 110. Tax incentives for investment in the District of
				Columbia.
					Sec. 111. Indian employment tax credit.
					Sec. 112. Accelerated depreciation for business property on
				Indian reservations.
					Sec. 113. Fifteen-year straight-line cost recovery for
				qualified leasehold improvements and qualified restaurant property.
					Sec. 114. Cover over of tax on distilled spirits.
					Sec. 115. Parity in application of certain limits to mental
				health benefits.
					Sec. 116. Corporate donations of scientific property used for
				research and of computer technology and equipment.
					Sec. 117. Availability of medical savings accounts.
					Sec. 118. Taxable income limit on percentage depletion for oil
				and natural gas produced from marginal properties.
					Sec. 119. American Samoa economic development
				credit.
					Sec. 120. Restructuring of New York Liberty Zone tax
				credits.
					Sec. 121. Extension of bonus depreciation for certain qualified
				Gulf Opportunity Zone property.
					Sec. 122. Authority for undercover operations.
					Sec. 123. Disclosures of certain tax return
				information.
					Subtitle B—Other Provisions
					Sec. 131. Deduction allowable with respect to income
				attributable to domestic production activities in Puerto Rico.
					Sec. 132. Credit for prior year minimum tax liability made
				refundable after period of years.
					Sec. 133. Returns required in connection with certain
				options.
					Sec. 134. Partial expensing for advanced mine safety
				equipment.
					Sec. 135. Mine rescue team training tax credit.
					Sec. 136. Whistleblower reforms.
					Sec. 137. Frivolous tax submissions.
					Sec. 138. Addition of meningococcal and human papillomavirus
				vaccines to list of taxable vaccines.
					Sec. 139. Clarification of taxation of certain settlement funds
				made permanent.
					Sec. 140. Modification of active business definition under
				section 355 made permanent.
					Sec. 141. Revision of State veterans limit made
				permanent.
					Sec. 142. Capital gains treatment for certain self-created
				musical works made permanent.
					Sec. 143. Reduction in minimum vessel tonnage which qualifies
				for tonnage tax made permanent.
					Sec. 144. Modification of special arbitrage rule for certain
				funds made permanent.
					Sec. 145. Great Lakes domestic shipping to not disqualify
				vessel from tonnage tax.
					Sec. 146. Use of qualified mortgage bonds to finance residences
				for veterans without regard to first-time homebuyer requirement.
					Sec. 147. Exclusion of gain from sale of a principal residence
				by certain employees of the intelligence community.
					Sec. 148. Treatment of coke and coke gas.
					Sec. 149. Sale of property by judicial officers.
					Sec. 150. Premiums for mortgage insurance.
					Sec. 151. Modification of refunds for kerosene used in
				aviation.
					Sec. 152. Deduction for qualified timber gain.
					Sec. 153. Credit to holders of rural renaissance
				bonds.
					Sec. 154. Restoration of deduction for travel expenses of
				spouse, etc. accompanying taxpayer on business travel.
					Sec. 155. Technical corrections.
					TITLE II—Increase in Federal minimum wage
					Sec. 201. Minimum wage.
					Sec. 202. Applicability of minimum wage to the Commonwealth of
				the Northern Mariana Islands.
					TITLE III—Surface Mining Control and Reclamation Act Amendments
				of 2006
					Sec. 301. Short title.
					Subtitle A—Mining Control and Reclamation
					Sec. 311. Abandoned Mine Reclamation Fund and
				purposes.
					Sec. 312. Reclamation fee.
					Sec. 313. Objectives of Fund.
					Sec. 314. Reclamation of rural land.
					Sec. 315. Liens.
					Sec. 316. Certification.
					Sec. 317. Remining incentives.
					Sec. 318. Extension of limitation on application of prohibition
				on issuance of permit.
					Sec. 319. Tribal regulation of surface coal mining and
				reclamation operations.
					Subtitle B—Coal Industry Retiree Health Benefit Act
				
					Sec. 321. Certain related persons and successors in interest
				relieved of liability if premiums prepaid.
					Sec. 322. Transfers to funds; premium relief.
					Sec. 323. Other provisions.
				
			IExtension and
			 Expansion of Certain Tax Relief Provisions
			AExtension and
			 Modification of Certain Provisions
				101.Deduction for
			 qualified tuition and related expenses
					(a)In
			 generalSection 222(e) is amended by striking
			 2005and inserting 2007.
					(b)Conforming
			 amendmentsSection 222(b)(2)(B) is amended—
						(1)by
			 striking a taxable year beginning in 2004 or 2005 and inserting
			 any taxable year beginning after 2003, and
						(2)by striking
			 2004 and
			 2005 in the heading and inserting
			 After
			 2003.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					102.Extension and
			 modification of new markets tax credit
					(a)ExtensionSection
			 45D(f)(1)(D) is amended by striking and 2007 and inserting
			 , 2007, and 2008.
					(b)Regulations
			 regarding non-metropolitan countiesSection 45D(i) is amended by
			 striking and at the end of paragraph (4), by striking the period
			 at the end of paragraph (5) and inserting , and, and by adding
			 at the end the following new paragraph:
						
							(6)which ensure that
				non-metropolitan counties receive a proportional allocation of qualified equity
				investments.
							.
					(c)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
					103.Election to
			 deduct State and local general sales taxes
					(a)In
			 generalSection 164(b)(5)(I) is amended by striking
			 2006 and inserting 2008.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					104.Extension and
			 modification of research credit
					(a)Extension
						(1)In
			 generalSection 41(h)(1)(B) is amended by striking
			 2005 and inserting 2007.
						(2)Conforming
			 amendmentSection 45C(b)(1)(D) is amended by striking
			 2005 and inserting 2007.
						(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after December 31, 2005.
						(b)Increase in
			 rates of alternative incremental credit
						(1)In
			 generalSubparagraph (A) of section 41(c)(4) (relating to
			 election of alternative incremental credit) is amended—
							(A)by striking
			 2.65 percent and inserting 3 percent,
							(B)by striking
			 3.2 percent and inserting 4 percent, and
							(C)by striking
			 3.75 percent and inserting 5 percent.
							(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after December 31, 2006.
						(c)Alternative
			 simplified credit for qualified research expenses
						(1)In
			 generalSubsection (c) of section 41 (relating to base amount) is
			 amended by redesignating paragraphs (5) and (6) as paragraphs (6) and (7),
			 respectively, and by inserting after paragraph (4) the following new
			 paragraph:
							
								(5)Election of
				alternative simplified credit
									(A)In
				generalAt the election of the taxpayer, the credit determined
				under subsection (a)(1) shall be equal to 12 percent of so much of the
				qualified research expenses for the taxable year as exceeds 50 percent of the
				average qualified research expenses for the 3 taxable years preceding the
				taxable year for which the credit is being determined.
									(B)Special rule in
				case of no qualified research expenses in any of 3 preceding taxable
				years
										(i)Taxpayers to
				which subparagraph appliesThe credit under this paragraph shall
				be determined under this subparagraph if the taxpayer has no qualified research
				expenses in any one of the 3 taxable years preceding the taxable year for which
				the credit is being determined.
										(ii)Credit
				rateThe credit determined under this subparagraph shall be equal
				to 6 percent of the qualified research expenses for the taxable year.
										(C)ElectionAn
				election under this paragraph shall apply to the taxable year for which made
				and all succeeding taxable years unless revoked with the consent of the
				Secretary. An election under this paragraph may not be made for any taxable
				year to which an election under paragraph (4)
				applies.
									.
						(2)Coordination
			 with election of alternative incremental credit
							(A)In
			 generalSection 41(c)(4)(B) (relating to election) is amended by
			 adding at the end the following: An election under this paragraph may
			 not be made for any taxable year to which an election under paragraph (5)
			 applies..
							(B)Transition
			 ruleIn the case of an election under section 41(c)(4) of the
			 Internal Revenue Code of 1986 which applies to the taxable year which includes
			 the date of the enactment of this Act, such election shall be treated as
			 revoked with the consent of the Secretary of the Treasury if the taxpayer makes
			 an election under section 41(c)(5) of such Code (as added by subsection (c))
			 for such year.
							(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 amounts paid or incurred after December 31, 2006.
						105.Work opportunity
			 tax credit and welfare-to-work credit
					(a)In
			 generalSections 51(c)(4)(B) and 51A(f) are each amended by
			 striking 2005 and inserting 2007.
					(b)Eligibility of
			 ex-felons determined without regard to family incomeParagraph
			 (4) of section 51(d) is amended by adding and at the end of
			 subparagraph (A), by striking , and at the end of subparagraph
			 (B) and inserting a period, and by striking all that follows subparagraph
			 (B).
					(c)Increase in
			 maximum age for eligibility of food stamp recipientsClause (i)
			 of section 51(d)(8)(A) is amended by striking 25 and inserting
			 40.
					(d)Extension of
			 paperwork filing deadlineSection 51(d)(12)(A)(ii)(II) is amended
			 by striking 21st day and inserting 28th
			 day.
					(e)Consolidation of
			 work opportunity credit with welfare-to-work credit
						(1)In
			 generalParagraph (1) of section 51(d) is amended by striking
			 or at the end of subparagraph (G), by striking the period at the
			 end of subparagraph (H) and inserting , or, and by adding at the
			 end the following new subparagraph:
							
								(I)a long-term family
				assistance
				recipient.
								.
						(2)Long-term family
			 assistance recipientSubsection (d) of section 51 is amended by
			 redesignating paragraphs (10) through (12) as paragraphs (11) through (13),
			 respectively, and by inserting after paragraph (9) the following new
			 paragraph:
							
								(10)Long-term
				family assistance recipientThe term long-term family
				assistance recipient means any individual who is certified by the
				designated local agency—
									(A)as being a member
				of a family receiving assistance under a IV–A program (as defined in paragraph
				(2)(B)) for at least the 18-month period ending on the hiring date,
									(B)(i)as being a member of a
				family receiving such assistance for 18 months beginning after August 5, 1997,
				and
										(ii)as having a hiring date which is
				not more than 2 years after the end of the earliest such 18-month period,
				or
										(C)(i)as being a member of a
				family which ceased to be eligible for such assistance by reason of any
				limitation imposed by Federal or State law on the maximum period such
				assistance is payable to a family, and
										(ii)as having a hiring date which is
				not more than 2 years after the date of such
				cessation.
										.
						(3)Increased credit
			 for employment of long-term family assistance recipientsSection
			 51 is amended by inserting after subsection (d) the following new
			 subsection:
							
								(e)Credit for
				second-year wages for employment of long-term family assistance
				recipients
									(1)In
				generalWith respect to the employment of a long-term family
				assistance recipient—
										(A)the amount of the
				work opportunity credit determined under this section for the taxable year
				shall include 50 percent of the qualified second-year wages for such year,
				and
										(B)in lieu of
				applying subsection (b)(3), the amount of the qualified first-year wages, and
				the amount of qualified second-year wages, which may be taken into account with
				respect to such a recipient shall not exceed $10,000 per year.
										(2)Qualified
				second-year wagesFor purposes of this subsection, the term
				qualified second-year wages means qualified wages—
										(A)which are paid to
				a long-term family assistance recipient, and
										(B)which are
				attributable to service rendered during the 1-year period beginning on the day
				after the last day of the 1-year period with respect to such recipient
				determined under subsection (b)(2).
										(3)Special rules
				for agricultural and railway laborIf such recipient is an
				employee to whom subparagraph (A) or (B) of subsection (h)(1) applies, rules
				similar to the rules of such subparagraphs shall apply except that—
										(A)such subparagraph
				(A) shall be applied by substituting $10,000 for
				$6,000, and
										(B)such subparagraph
				(B) shall be applied by substituting $833.33 for
				$500.
										.
						(4)Repeal of
			 separate welfare-to-work credit
							(A)In
			 generalSection 51A is hereby repealed.
							(B)Clerical
			 amendmentThe table of sections for subpart F of part IV of
			 subchapter A of chapter 1 is amended by striking the item relating to section
			 51A.
							(f)Effective
			 dates
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to individuals who begin work for the employer
			 after December 31, 2005.
						(2)ConsolidationThe
			 amendments made by subsections (b), (c), (d), and (e) shall apply to
			 individuals who begin work for the employer after December 31, 2006.
						106.Election to
			 include combat pay as earned income for purposes of earned income
			 credit
					(a)In
			 generalSection 32(c)(2)(B)(vi)(II) is amended by striking
			 2007 and inserting 2008.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2006.
					107.Extension and
			 modification of qualified zone academy bonds
					(a)In
			 generalParagraph (1) of section 1397E(e) is amended by striking
			 and 2005 and inserting 2005, 2006, and
			 2007.
					(b)Special rules
			 relating to expenditures, arbitrage, and reporting
						(1)In
			 generalSection 1397E is amended—
							(A)in subsection
			 (d)(1), by striking and at the end of subparagraph (C)(iii), by
			 striking the period at the end of subparagraph (D) and inserting ,
			 and, and by adding at the end the following new subparagraph:
								
									(E)the issue meets
				the requirements of subsections (f), (g), and
				(h).
									,
				and
							(B)by redesignating
			 subsections (f), (g), (h), and (i) as subsection (i), (j), (k), and (l),
			 respectively, and by inserting after subsection (e) the following new
			 subsections:
								
									(f)Special rules
				relating to expenditures
										(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the issuer reasonably
				expects—
											(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified purposes with respect to qualified zone academies within the
				5-year period beginning on the date of issuance of the qualified zone academy
				bond,
											(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the qualified zone academy bond, and
											(C)such purposes will
				be completed with due diligence and the proceeds from the sale of the issue
				will be spent with due diligence.
											(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the issuer establishes that the failure to satisfy the 5-year requirement is
				due to reasonable cause and the related purposes will continue to proceed with
				due diligence.
										(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the issuer shall redeem all of the nonqualified bonds within 90 days
				after the end of such period. For purposes of this paragraph, the amount of the
				nonqualified bonds required to be redeemed shall be determined in the same
				manner as under section 142.
										(g)Special rules
				relating to arbitrageAn issue shall be treated as meeting the
				requirements of this subsection if the issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
									(h)ReportingIssuers
				of qualified academy zone bonds shall submit reports similar to the reports
				required under section
				149(e).
									.
							(2)Conforming
			 amendmentsSections 54(l)(3)(B) and 1400N(l)(7)(B)(ii) are each
			 amended by striking section 1397E(i) and inserting
			 section 1397E(l).
						(c)Effective
			 dates
						(1)ExtensionThe
			 amendment made by subsection (a) shall apply to obligations issued after
			 December 31, 2005.
						(2)Special
			 rulesThe amendments made by subsection (b) shall apply to
			 obligations issued after the date of the enactment of this Act pursuant to
			 allocations of the national zone academy bond limitation for calendar years
			 after 2005.
						108.Above-the-line
			 deduction for certain expenses of elementary and secondary school
			 teachers
					(a)In
			 generalSubparagraph (D) of section 62(a)(2) is amended by
			 striking or 2005 and inserting 2005, 2006, or
			 2007.
					(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					109.Extension and
			 expansion of expensing of brownfields remediation costs
					(a)ExtensionSubsection
			 (h) of section 198 is amended by striking 2005 and inserting
			 2007.
					(b)ExpansionSection
			 198(d)(1) (defining hazardous substance) is amended by striking
			 and at the end of subparagraph (A), by striking the period at
			 the end of subparagraph (B) and inserting , and, and by adding
			 at the end the following new subparagraph:
						
							(C)any petroleum
				product (as defined in section
				4612(a)(3)).
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to
			 expenditures paid or incurred after December 31, 2005.
					110.Tax incentives
			 for investment in the District of Columbia
					(a)Designation of
			 zone
						(1)In
			 generalSubsection (f) of section 1400 is amended by striking
			 2005 both places it appears and inserting
			 2007.
						(2)Effective
			 dateThe amendments made by this subsection shall apply to
			 periods beginning after December 31, 2005.
						(b)Tax-exempt
			 economic development bonds
						(1)In
			 generalSubsection (b) of section 1400A is amended by striking
			 2005 and inserting 2007.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to bonds
			 issued after December 31, 2005.
						(c)Zero percent
			 capital gains rate
						(1)In
			 generalSubsection (b) of section 1400B is amended by striking
			 2006 each place it appears and inserting
			 2008.
						(2)Conforming
			 amendments
							(A)Section
			 1400B(e)(2) is amended—
								(i)by
			 striking 2010 and inserting 2012, and
								(ii)by
			 striking 2010 in the heading thereof and inserting
			 2012.
								(B)Section
			 1400B(g)(2) is amended by striking 2010 and inserting
			 2012.
							(C)Section 1400F(d)
			 is amended by striking 2010 and inserting
			 2012.
							(3)Effective
			 dates
							(A)ExtensionThe
			 amendments made by paragraph (1) shall apply to acquisitions after December 31,
			 2005.
							(B)Conforming
			 amendmentsThe amendments made by paragraph (2) shall take effect
			 on the date of the enactment of this Act.
							(d)First-time
			 homebuyer credit
						(1)In
			 generalSubsection (i) of section 1400C is amended by striking
			 2006 and inserting 2008.
						(2)Effective
			 dateThe amendment made by this subsection shall apply to
			 property purchased after December 31, 2005.
						111.Indian
			 employment tax credit
					(a)In
			 generalSection 45A(f) is amended by striking 2005
			 and inserting 2007.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to taxable years beginning after December 31,
			 2005.
					112.Accelerated
			 depreciation for business property on Indian reservations
					(a)In
			 generalSection 168(j)(8) is amended by striking
			 2005 and inserting 2007.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to property placed in service after December 31,
			 2005.
					113.Fifteen-year
			 straight-line cost recovery for qualified leasehold improvements and qualified
			 restaurant property
					(a)In
			 generalClauses (iv) and (v) of section 168(e)(3)(E) are each
			 amended by striking 2006 and inserting
			 2008.
					(b)Treatment of
			 restaurant property to include new constructionParagraph (7) of
			 section 168(e) (relating to classification of property) is amended to read as
			 follows:
						
							(7)Qualified
				restaurant propertyThe term qualified restaurant
				property means any section 1250 property which is a building or an
				improvement to a building if more than 50 percent of the building’s square
				footage is devoted to preparation of, and seating for on-premises consumption
				of, prepared
				meals.
							.
					(c)Effective
			 dates
						(1)Subsection
			 (a)The amendments made by
			 subsection (a) shall apply to property placed in service after December 31,
			 2005.
						(2)Subsection
			 (b)The amendment made by
			 subsection (b) shall apply to property placed in service after the date of the
			 enactment of this Act.
						114.Cover over of tax on
			 distilled spirits
					(a)In
			 generalSection 7652(f)(1) is amended by striking
			 2006 and inserting 2008.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to articles
			 brought into the United States after December 31, 2005.
					115.Parity in
			 application of certain limits to mental health benefits
					(a)Amendment to the
			 Internal Revenue Code of 1986Section 9812(f)(3) is amended by striking
			 ‘‘2006’’ and inserting ‘‘2007’’.
					(b)Amendment to the
			 Employee Retirement Income Security Act of 1974Section 712(f) of the Employee Retirement
			 Income Security Act of 1974 (29 U.S.C. 1185a(f)) is amended by striking
			 ‘‘2006’’ and inserting ‘‘2007’’.
					(c)Amendment to the
			 Public Health Service ActSection 2705(f) of the Public Health
			 Service Act (42 U.S.C. 300gg–5(f)) is amended by striking ‘‘2006’’and inserting
			 ‘‘2007’’.
					116.Corporate donations
			 of scientific property used for research and of computer technology and
			 equipment
					(a)Extension of
			 computer technology and equipment donation
						(1)In
			 generalSection 170(e)(6)(G) is amended by striking
			 2005 and inserting 2007.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 contributions made in taxable years beginning after December 31, 2005.
						(b)Expansion of
			 charitable contribution allowed for scientific property used for research and
			 for computer technology and equipment used for educational purposes
						(1)Scientific
			 property used for research
							(A)In
			 generalClause (ii) of section 170(e)(4)(B) (defining qualified
			 research contributions) is amended by inserting or assembled
			 after constructed.
							(B)Conforming
			 amendmentClause (iii) of section 170(e)(4)(B) is amended by
			 inserting or assembly after construction.
							(2)Computer
			 technology and equipment for educational purposes
							(A)In
			 generalClause (ii) of section 170(e)(6)(B) is amended by
			 inserting or assembled after constructed and
			 or assembling after construction.
							(B)Conforming
			 amendmentSubparagraph (D) of section 170(e)(6) is amended by
			 inserting or assembled after constructed and
			 or assembly after construction.
							(3)Effective
			 dateThe amendments made by this subsection shall apply to
			 taxable years beginning after December 31, 2005.
						117.Availability of
			 medical savings accounts
					(a)In
			 generalParagraphs (2) and (3)(B) of section 220(i) are each
			 amended by striking 2005 each place it appears in the text and
			 headings and inserting 2007.
					(b)Conforming
			 amendments
						(1)Paragraph (2) of
			 section 220(j) is amended—
							(A)in the text by
			 striking or 2004 each place it appears and inserting
			 2004, 2005, or 2006, and
							(B)in the heading by
			 striking or
			 2004 and inserting
			 2004,
			 2005, or
			 2006 .
							(2)Subparagraph (A)
			 of section 220(j)(4) is amended by striking and 2004 and
			 inserting 2004, 2005, and 2006.
						(c)Time for filing
			 reports, etc
						(1)The report
			 required by section 220(j)(4) of the Internal Revenue Code of 1986 to be made
			 on August 1, 2005, shall be treated as timely if made before the close of the
			 90-day period beginning on the date of the enactment of this Act.
						(2)The determination
			 and publication required by section 220(j)(5) of such Code with respect to
			 calendar year 2005 shall be treated as timely if made before the close of the
			 120-day period beginning on the date of the enactment of this Act. If the
			 determination under the preceding sentence is that 2005 is a cut-off year under
			 section 220(i) of such Code, the cut-off date under such section 220(i) shall
			 be the last day of such 120-day period.
						118.Taxable income limit
			 on percentage depletion for oil and natural gas produced from marginal
			 properties
					(a)In
			 generalSection 613A(c)(6)(H) is amended by striking
			 2006 and inserting 2008.
					(b)Effective
			 dateThe amendment made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2005.
					119.American Samoa
			 economic development credit
					(a)In
			 generalFor purposes of section 30A of the Internal Revenue Code
			 of 1986, a domestic corporation shall be treated as a qualified domestic
			 corporation to which such section applies if such corporation—
						(1)is an existing
			 credit claimant with respect to American Samoa, and
						(2)elected the
			 application of section 936 of the Internal Revenue Code of 1986 for its last
			 taxable year beginning before January 1, 2006.
						(b)Special rules for
			 application of sectionThe following rules shall apply in
			 applying section 30A of the Internal Revenue Code of 1986 for purposes of this
			 section:
						(1)Amount of
			 creditNotwithstanding section 30A(a)(1) of such Code, the amount
			 of the credit determined under section 30A(a)(1) of such Code for any taxable
			 year shall be the amount determined under section 30A(d) of such Code, except
			 that section 30A(d) shall be applied without regard to paragraph (3)
			 thereof.
						(2)Separate
			 applicationIn applying section 30A(a)(3) of such Code in the
			 case of a corporation treated as a qualified domestic corporation by reason of
			 this section, section 30A of such Code (and so much of section 936 of such Code
			 as relates to such section 30A) shall be applied separately with respect to
			 American Samoa.
						(3)Foreign tax
			 credit allowedNotwithstanding section 30A(e) of such Code, the
			 provisions of section 936(c) of such Code shall not apply with respect to the
			 credit allowed by reason of this section.
						(c)DefinitionsFor
			 purposes of this section, any term which is used in this section which is also
			 used in section 30A or 936 of such Code shall have the same meaning given such
			 term by such section 30A or 936.
					(d)Application of
			 sectionNotwithstanding section 30A(h) or section 936(j) of such
			 Code, this section (and so much of section 30A and section 936 of such Code as
			 relates to this section) shall apply to the first two taxable years of a
			 corporation to which subsection (a) applies which begin after December 31,
			 2005, and before January 1, 2008.
					120.Restructuring of New
			 York Liberty Zone tax credits
					(a)In
			 generalPart I of subchapter Y of chapter 1 is amended by
			 redesignating section 1400L as 1400K and by adding at the end the following new
			 section:
						
							1400L.New York
				Liberty Zone tax credits
								(a)In
				generalIn the case of a New York Liberty Zone governmental unit,
				there shall be allowed as a credit against any taxes imposed for any payroll
				period by section 3402 for which such governmental unit is liable under section
				3403 an amount equal to so much of the portion of the qualifying project
				expenditure amount allocated under subsection (b)(3) to such governmental unit
				for the calendar year as is allocated by such governmental unit to such period
				under subsection (b)(4).
								(b)Qualifying
				project expenditure amountFor purposes of this section—
									(1)In
				generalThe term qualifying project expenditure
				amount means, with respect to any calendar year, the sum of—
										(A)the total
				expenditures paid or incurred during such calendar year by all New York Liberty
				Zone governmental units and the Port Authority of New York and New Jersey for
				any portion of qualifying projects located wholly within the City of New York,
				New York, and
										(B)any such
				expenditures—
											(i)paid or incurred
				in any preceding calendar year which begins after the date of enactment of this
				section, and
											(ii)not previously
				allocated under paragraph (3).
											(2)Qualifying
				projectThe term qualifying project means any
				transportation infrastructure project, including highways, mass transit
				systems, railroads, airports, ports, and waterways, in or connecting with the
				New York Liberty Zone (as defined in section 1400K(h)), which is designated as
				a qualifying project under this section jointly by the Governor of the State of
				New York and the Mayor of the City of New York, New York.
									(3)General
				allocation
										(A)In
				generalThe Governor of the State of New York and the Mayor of
				the City of New York, New York, shall jointly allocate to each New York Liberty
				Zone governmental unit the portion of the qualifying project expenditure amount
				which may be taken into account by such governmental unit under subsection (a)
				for any calendar year in the credit period.
										(B)Aggregate
				limitThe aggregate amount which may be allocated under
				subparagraph (A) for all calendar years in the credit period shall not exceed
				$1,750,000,000.
										(C)Annual
				limit
											(i)In
				generalThe aggregate amount which may be allocated under
				subparagraph (A) for any calendar year in the credit period shall not exceed
				the sum of—
												(I)the applicable
				limit, plus
												(II)the aggregate
				amount authorized to be allocated under this paragraph for all preceding
				calendar years in the credit period which was not so allocated.
												(ii)Applicable
				limitFor purposes of clause (i), the applicable limit for any
				calendar year is—
												(I)in the case of
				calendar years 2007 through 2016, $100,000,000,
												(II)in the case of calendar year 2017 or 2018,
				$200,000,000,
												(III)in the case of calendar year 2019,
				$150,000,000,
												(IV)in the case of calendar year 2020 or 2021,
				$100,000,000, and
												(V)in the case of any calendar year after
				2021, zero.
												(D)Unallocated
				amounts at end of credit periodIf, as of the close of the credit period,
				the amount under subparagraph (B) exceeds the aggregate amount allocated under
				subparagraph (A) for all calendar years in the credit period, the Governor of
				the State of New York and the Mayor of the City of New York, New York, may
				jointly allocate to New York Liberty Zone governmental units for any calendar
				year in the 5-year period following the credit period an amount equal
				to—
											(i)the lesser of—
												(I)such excess, or
												(II)the qualifying project expenditure amount
				for such calendar year, reduced by
												(ii)the aggregate amount allocated under this
				subparagraph for all preceding calendar years.
											(4)Allocation to
				payroll periodsEach New York Liberty Zone governmental unit
				which has been allocated a portion of the qualifying project expenditure amount
				under paragraph (3) for a calendar year may allocate such portion to payroll
				periods beginning in such calendar year as such governmental unit determines
				appropriate.
									(c)Carryover of
				unused allocations
									(1)In
				generalExcept as provided in
				paragraph (2), if the amount allocated under subsection (b)(3) to a New York
				Liberty Zone governmental unit for any calendar year exceeds the aggregate
				taxes imposed by section 3402 for which such governmental unit is liable under
				section 3403 for periods beginning in such year, such excess shall be carried
				to the succeeding calendar year and added to the allocation of such
				governmental unit for such succeeding calendar year. No amount may be carried
				under the preceding sentence to a calendar year after 2026.
									(2)ReallocationIf
				a New York Liberty Zone governmental unit does not use an amount allocated to
				it under subsection (b)(3) within the time prescribed by the Governor of the
				State of New York and the Mayor of the City of New York, New York, then such
				amount shall after such time be treated for purposes of subsection (b)(3) in
				the same manner as if it had never been allocated.
									(d)Definitions and
				special rulesFor purposes of this section—
									(1)Credit
				periodThe term credit period means the 15-year
				period beginning on January 1, 2007.
									(2)New York Liberty
				Zone governmental unitThe term New York Liberty Zone
				governmental unit means—
										(A)the State of New
				York,
										(B)the City of New
				York, New York, and
										(C)any agency or
				instrumentality of such State or City.
										(3)Treatment of
				fundsAny expenditure for a qualifying project taken into account
				for purposes of the credit under this section shall be considered State and
				local funds for the purpose of any Federal program.
									(4)Treatment of
				credit amounts for purposes of withholding taxesFor purposes of this title, a New York
				Liberty Zone governmental unit shall be treated as having paid to the
				Secretary, on the day on which wages are paid to employees, an amount equal to
				the amount of the credit allowed to such entity under subsection (a) with
				respect to such wages, but only if such governmental unit deducts and withholds
				wages for such payroll period under section 3401 (relating to wage
				withholding).
									(e)ReportingThe Governor of the State of New York and
				the Mayor of the City of New York, New York, shall jointly submit to the
				Secretary an annual report—
									(1)which
				certifies—
										(A)the qualifying project expenditure amount
				for the calendar year, and
										(B)the amount allocated to each New York
				Liberty Zone governmental unit under subsection (b)(3) for the calendar year,
				and
										(2)includes such
				other information as the Secretary may require to carry out this
				section.
									(f)GuidanceThe
				Secretary may prescribe such guidance as may be necessary or appropriate to
				ensure compliance with the purposes of this section.
								(g)TerminationNo
				credit shall be allowed under subsection (a) for any calender year after
				2026.
								.
					(b)Termination of
			 certain New York Liberty Zone benefits
						(1)Special
			 allowance and expensingSection 1400K(b)(2)(A)(v), as
			 redesignated by subsection (a), is amended by striking the termination
			 date and inserting the date of the enactment of the
			 Tax Relief and Minimum Wage Act of
			 2006 or the termination date if pursuant to a binding contract in
			 effect on such enactment date.
						(2)LeaseholdSection 1400K(c)(2)(B), as so redesignated,
			 is amended by striking before January 1, 2007 and inserting
			 on or before the date of the enactment of the
			 Tax Relief and Minimum Wage Act of
			 2006 or before January 1, 2007, if pursuant to a binding contract
			 in effect on such enactment date.
						(c)Conforming
			 amendments
						(1)Section
			 38(c)(3)(B) is amended by striking section 1400L(a) and
			 inserting section 1400K(a).
						(2)Section
			 168(k)(2)(D)(ii) is amended by striking section 1400L(c)(2) and
			 inserting 1400K(c)(2).
						(3)The table of
			 sections for part I of subchapter Y of chapter 1 is amended by striking
			 1400L and inserting 1400K.
						(d)Effective
			 date
						(1)In
			 generalExcept as provided in paragraph (2), the amendments made
			 by this section shall apply to periods beginning after December 31,
			 2006.
						(2)Subsection
			 (b)The amendments made by
			 subsection (b) shall take effect as if included in section 301 of the Job
			 Creation and Worker Assistance Act of 2002.
						121.Extension of bonus
			 depreciation for certain qualified Gulf Opportunity Zone property
					(a)In
			 generalSubsection (d) of section 1400N is amended by adding at
			 the end the following new paragraph:
						
							(6)Extension for
				certain property
								(A)In
				generalIn the case of any specified Gulf Opportunity Zone
				extension property, paragraph (2)(A) shall be applied without regard to clause
				(v) thereof.
								(B)Specified gulf
				opportunity zone extension propertyFor purposes of this
				paragraph, the term specified Gulf Opportunity Zone extension
				property means property—
									(i)substantially all
				of the use of which is in one or more specified portions of the GO Zone,
				and
									(ii)which is—
										(I)nonresidential real
				property or residential rental property which is placed in service by the
				taxpayer on or before December 31, 2009, or
										(II)in the case of a
				taxpayer who places a building described in subclause (I) in service on or
				before December 31, 2009, property described in section 168(k)(2)(A)(i) if
				substantially all of the use of such property is in such building and such
				property is placed in service by the taxpayer not later than 90 days after such
				building is placed in service.
										(C)Specified
				portions of the go zoneFor purposes of this paragraph, the term
				specified portions of the GO Zone means those portions of the GO
				Zone which are in any county or parish which is identified by the Secretary as
				being a county or parish in which hurricanes occurring during 2005 damaged (in
				the aggregate) more than 40 percent of the housing units in such county or
				parish which were occupied (determined according to the 2000
				Census).
								.
					(b)Extension not
			 applicable to increased section 179 expensingParagraph (2) of
			 section 1400N(e) is amended by inserting without regard to subsection
			 (d)(6) after subsection (d)(2).
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 101 of the Gulf Opportunity Zone Act of 2005.
					122.Authority for
			 undercover operationsParagraph (6) of section 7608(c) (relating
			 to application of section) is amended by striking 2007 both
			 places it appears and inserting 2008.
				123.Disclosures of
			 certain tax return information
					(a)Disclosures To
			 Facilitate Combined Employment Tax Reporting
						(1)In
			 generalSubparagraph (B) of section 6103(d)(5) (relating to
			 termination) is amended by striking 2006 and inserting
			 2007.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to
			 disclosures after December 31, 2006.
						(b)Disclosures
			 Relating to Terrorist Activities
						(1)In
			 generalClause (iv) of section 6103(i)(3)(C) and subparagraph (E)
			 of section 6103(i)(7) are each amended by striking 2006 and
			 inserting 2007.
						(2)Effective
			 dateThe amendments made by paragraph (1) shall apply to
			 disclosures after December 31, 2006.
						(c)Disclosures
			 Relating to Student Loans
						(1)In
			 generalSubparagraph (D) of section 6103(l)(13) (relating to
			 termination) is amended by striking 2006 and inserting
			 2007.
						(2)Effective
			 dateThe amendment made by paragraph (1) shall apply to requests
			 made after December 31, 2006.
						BOther
			 Provisions
				131.Deduction
			 allowable with respect to income attributable to domestic production activities
			 in Puerto Rico
					(a)In
			 generalSubsection (d) of section 199 (relating to definitions
			 and special rules) is amended by redesignating paragraph (8) as paragraph (9)
			 and by inserting after paragraph (7) the following new paragraph:
						
							(8)Treatment of
				activities in Puerto Rico
								(A)In
				generalIn the case of any taxpayer with gross receipts for any
				taxable year from sources within the Commonwealth of Puerto Rico, if all of
				such receipts are taxable under section 1 or 11 for such taxable year, then for
				purposes of determining the domestic production gross receipts of such taxpayer
				for such taxable year under subsection (c)(4), the term United
				States shall include the Commonwealth of Puerto Rico.
								(B)Special rule for
				applying wage limitationIn
				the case of any taxpayer described in subparagraph (A), for purposes of
				applying the limitation under subsection (b) for any taxable year, the
				determination of W–2 wages of such taxpayer shall be made without regard to any
				exclusion under section 3401(a)(8) for remuneration paid for services performed
				in Puerto Rico.
								(C)TerminationThis
				paragraph shall apply only with respect to the first 2 taxable years of the
				taxpayer beginning after December 31, 2005, and before January 1,
				2008.
								.
					(b)Effective
			 dateThe amendments made by subsection (a) shall apply to taxable
			 years beginning after December 31, 2005.
					132.Credit for
			 prior year minimum tax liability made refundable after period of years
					(a)In
			 generalSection 53 (relating
			 to credit for prior year minimum tax liability) is amended by adding at the end
			 the following new subsection:
						
							(e)Special rule for
				individuals with long-term unused credits
								(1)In
				generalIf an individual has a long-term unused minimum tax
				credit for any taxable year beginning before January 1, 2013, the amount
				determined under subsection (c) for such taxable year shall not be less than
				the AMT refundable credit amount for such taxable year.
								(2)Amt refundable
				credit amountFor purposes of paragraph (1)—
									(A)In
				generalThe term AMT refundable credit amount means,
				with respect to any taxable year, the amount equal to the greater of—
										(i)the lesser
				of—
											(I)$5,000, or
											(II)the amount of
				long-term unused minimum tax credit for such taxable year, or
											(ii)20
				percent of the amount of such credit.
										(B)Phaseout of amt
				refundable credit amount
										(i)In
				generalIn the case of an individual whose adjusted gross income
				for any taxable year exceeds the threshold amount (within the meaning of
				section 151(d)(3)(C)), the AMT refundable credit amount determined under
				subparagraph (A) for such taxable year shall be reduced by the applicable
				percentage (within the meaning of section 151(d)(3)(B)).
										(ii)Adjusted gross
				incomeFor purposes of clause (i), adjusted gross income shall be
				determined without regard to sections 911, 931, and 933.
										(3)Long-term unused
				minimum tax credit
									(A)In
				generalFor purposes of this subsection, the term long-term
				unused minimum tax credit means, with respect to any taxable year, the
				portion of the minimum tax credit determined under subsection (b) attributable
				to the adjusted net minimum tax for taxable years before the 3rd taxable year
				immediately preceding such taxable year.
									(B)First-in,
				first-out ordering ruleFor purposes of subparagraph (A), credits
				shall be treated as allowed under subsection (a) on a first-in, first-out
				basis.
									(4)Credit
				refundableFor purposes of this title (other than this section),
				the credit allowed by reason of this subsection shall be treated as if it were
				allowed under subpart
				C.
								.
					(b)Conforming
			 amendments
						(1)Section
			 6211(b)(4)(A) is amended by striking and 34 and inserting
			 34, and 53(e).
						(2)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting
			 or 53(e) after section 35.
						(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					133.Returns
			 required in connection with certain options
					(a)In
			 generalSo much of section 6039(a) as follows paragraph (2) is
			 amended to read as follows:
						
							shall,
				for such calendar year, make a return at such time and in such manner, and
				setting forth such information, as the Secretary may by regulations
				prescribe..
					(b)Statements to
			 persons with respect to whom information is furnishedSection
			 6039 is amended by redesignating subsections (b) and (c) as subsection (c) and
			 (d), respectively, and by inserting after subsection (a) the following new
			 subsection:
						
							(b)Statements to be
				furnished to persons with respect to whom information is
				reportedEvery corporation making a return under subsection (a)
				shall furnish to each person whose name is set forth in such return a written
				statement setting forth such information as the Secretary may by regulations
				prescribe. The written statement required under the preceding sentence shall be
				furnished to such person on or before January 31 of the year following the
				calendar year for which the return under subsection (a) was
				made.
							.
					(c)Conforming
			 amendments
						(1)Section
			 6724(d)(1)(B) is amended by striking or at the end of clause
			 (xvii), by striking and at the end of clause (xviii) and
			 inserting or, and by adding at the end the following new
			 clause:
							
								(xix)section 6039(a)
				(relating to returns required with respect to certain options),
				and
								.
						(2)Section
			 6724(d)(2)(B) is amended by striking section 6039(a) and
			 inserting section 6039(b).
						(3)The heading of
			 section 6039 and the item relating to such section in the table of sections of
			 subpart A of part III of subchapter A of chapter 61 of such Code are each
			 amended by striking Information and inserting
			 Returns.
						(4)The heading of
			 subsection (a) of section 6039 is amended by striking Furnishing of
			 information and inserting Requirement of reporting.
						(d)Effective
			 dateThe amendments made by this section shall apply to calendar
			 years beginning after the date of the enactment of this Act.
					134.Partial expensing
			 for advanced mine safety equipment
					(a)In
			 generalPart VI of subchapter B of chapter 1 is amended by
			 inserting after section 179D the following new section:
						
							179E.Election to
				expense advanced mine safety equipment
								(a)Treatment as
				expensesA taxpayer may elect to treat 50 percent of the cost of
				any qualified advanced mine safety equipment property as an expense which is
				not chargeable to capital account. Any cost so treated shall be allowed as a
				deduction for the taxable year in which the qualified advanced mine safety
				equipment property is placed in service.
								(b)Election
									(1)In
				GeneralAn election under this section for any taxable year shall
				be made on the taxpayer’s return of the tax imposed by this chapter for the
				taxable year. Such election shall specify the advanced mine safety equipment
				property to which the election applies and shall be made in such manner as the
				Secretary may by regulations prescribe.
									(2)Election
				irrevocableAny election made under this section may not be
				revoked except with the consent of the Secretary.
									(c)Qualified
				advanced mine safety equipment propertyFor purposes of this
				section, the term qualified advanced mine safety equipment
				property means any advanced mine safety equipment property for use in
				any underground mine located in the United States—
									(1)the original use of
				which commences with the taxpayer, and
									(2)which is placed in
				service by the taxpayer after the date of the enactment of this section.
									(d)Advanced mine
				safety equipment propertyFor purposes of this section, the term
				advanced mine safety equipment property means any of the
				following:
									(1)Emergency
				communication technology or device which is used to allow a miner to maintain
				constant communication with an individual who is not in the mine.
									(2)Electronic
				identification and location device which allows an individual who is not in the
				mine to track at all times the movements and location of miners working in or
				at the mine.
									(3)Emergency
				oxygen-generating, self-rescue device which provides oxygen for at least 90
				minutes.
									(4)Pre-positioned
				supplies of oxygen which (in combination with self-rescue devices) can be used
				to provide each miner on a shift, in the event of an accident or other event
				which traps the miner in the mine or otherwise necessitates the use of such a
				self-rescue device, the ability to survive for at least 48 hours.
									(5)Comprehensive
				atmospheric monitoring system which monitors the levels of carbon monoxide,
				methane, and oxygen that are present in all areas of the mine and which can
				detect smoke in the case of a fire in a mine.
									(e)Coordination
				with section 179No expenditures
				shall be taken into account under subsection (a) with respect to the portion of
				the cost of any property specified in an election under section 179.
								(f)ReportingNo
				deduction shall be allowed under subsection (a) to any taxpayer for any taxable
				year unless such taxpayer files with the Secretary a report containing such
				information with respect to the operation of the mines of the taxpayer as the
				Secretary shall require.
								(g)TerminationThis
				section shall not apply to property placed in service after December 31,
				2008.
								.
					(b)Conforming
			 amendments
						(1)Section 263(a)(1)
			 is amended by striking or at the end of subparagraph (J), by
			 striking the period at the end of subparagraph (K) and inserting ,
			 or, and by inserting after subparagraph (K) the following new
			 subparagraph:
							
								(L)expenditures for
				which a deduction is allowed under section
				179E.
								.
						(2)Section
			 312(k)(3)(B) is amended by striking or 179D each place it
			 appears in the heading and text thereof and inserting 179D, or
			 179E.
						(3)Paragraphs (2)(C)
			 and (3)(C) of section 1245(a) are each amended by inserting
			 179E, after 179D,.
						(4)The table of
			 sections for part VI of subchapter B of chapter 1 is amended by inserting after
			 the item relating to section 179D the following new item:
							
								
									Sec. 179E. Election to expense advanced
				mine safety
				equipment.
								
								.
						(c)Effective
			 dateThe amendments made by this section shall apply to costs
			 paid or incurred after the date of the enactment of this Act.
					135.Mine rescue team
			 training tax credit
					(a)In
			 GeneralSubpart D of part IV of subchapter A of chapter 1
			 (relating to business related credits) is amended by adding at the end the
			 following new section:
						
							45N.Mine rescue
				team training credit
								(a)Amount of
				creditFor purposes of section 38, the mine rescue team training
				credit determined under this section with respect to each qualified mine rescue
				team employee of an eligible employer for any taxable year is an amount equal
				to the lesser of—
									(1)20 percent of the
				amount paid or incurred by the taxpayer during the taxable year with respect to
				the training program costs of such qualified mine rescue team employee
				(including wages of such employee while attending such program), or
									(2)$10,000.
									(b)Qualified mine
				rescue team employeeFor purposes of this section, the term
				qualified mine rescue team employee means with respect to any
				taxable year any full-time employee of the taxpayer who is—
									(1)a miner eligible
				for more than 6 months of such taxable year to serve as a mine rescue team
				member as a result of completing, at a minimum, an initial 20-hour course of
				instruction as prescribed by the Mine Safety and Health Administration’s Office
				of Educational Policy and Development, or
									(2)a miner eligible
				for more than 6 months of such taxable year to serve as a mine rescue team
				member by virtue of receiving at least 40 hours of refresher training in such
				instruction.
									(c)Eligible
				employerFor purposes of this section, the term eligible
				employer means any taxpayer which employs individuals as miners in
				underground mines in the United States.
								(d)WagesFor
				purposes of this section, the term wages has the meaning given to
				such term by subsection (b) of section 3306 (determined without regard to any
				dollar limitation contained in such section).
								(e)TerminationThis
				section shall not apply to taxable years beginning after December 31,
				2008.
								.
					(b)Credit made part
			 of general business creditSection 38(b) is amended by striking
			 and at the end of paragraph (29), by striking the period at the
			 end of paragraph (30) and inserting , plus, and by adding at the
			 end the following new paragraph:
						
							(31)the mine rescue
				team training credit determined under section
				45N(a).
							.
					(c)No double
			 benefitSection 280C is amended by adding at the end the
			 following new subsection:
						
							(e)Mine rescue team
				training creditNo deduction shall be allowed for that portion of
				the expenses otherwise allowable as a deduction for the taxable year which is
				equal to the amount of the credit determined for the taxable year under section
				45N(a).
							.
					(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 is amended by adding at the end the following new
			 item:
						
							
								Sec. 45N. Mine rescue team training
				credit.
							
							.
					(e)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2005.
					136.Whistleblower
			 reforms
					(a)Awards to
			 whistleblowers
						(1)In
			 generalSection 7623 (relating to expenses of detection of
			 underpayments and fraud, etc.) is amended—
							(A)by striking
			 The Secretary and inserting (a)
			 In general.—The
			 Secretary,
							(B)by striking
			 and at the end of paragraph (1) and inserting
			 or,
							(C)by striking
			 (other than interest), and
							(D)by adding at the
			 end the following new subsection:
								
									(b)Awards to
				whistleblowers
										(1)In
				generalIf the Secretary proceeds with any administrative or
				judicial action described in subsection (a) based on information brought to the
				Secretary’s attention by an individual, such individual shall, subject to
				paragraph (2), receive as an award at least 15 percent but not more than 30
				percent of the collected proceeds (including penalties, interest, additions to
				tax, and additional amounts) resulting from the action (including any related
				actions) or from any settlement in response to such action. The determination
				of the amount of such award by the Whistleblower Office shall depend upon the
				extent to which the individual substantially contributed to such action.
										(2)Award in case of
				less substantial contribution
											(A)In
				generalIn the event the action described in paragraph (1) is one
				which the Whistleblower Office determines to be based principally on
				disclosures of specific allegations (other than information provided by the
				individual described in paragraph (1)) resulting from a judicial or
				administrative hearing, from a governmental report, hearing, audit, or
				investigation, or from the news media, the Whistleblower Office may award such
				sums as it considers appropriate, but in no case more than 10 percent of the
				collected proceeds (including penalties, interest, additions to tax, and
				additional amounts) resulting from the action (including any related actions)
				or from any settlement in response to such action, taking into account the
				significance of the individual’s information and the role of such individual
				and any legal representative of such individual in contributing to such
				action.
											(B)Nonapplication of
				paragraph where individual is original source of
				informationSubparagraph (A) shall not apply if the information
				resulting in the initiation of the action described in paragraph (1) was
				originally provided by the individual described in paragraph (1).
											(3)Reduction in or
				denial of awardIf the Whistleblower Office determines that the
				claim for an award under paragraph (1) or (2) is brought by an individual who
				planned and initiated the actions that led to the underpayment of tax or
				actions described in subsection (a)(2), then the Whistleblower Office may
				appropriately reduce such award. If such individual is convicted of criminal
				conduct arising from the role described in the preceding sentence, the
				Whistleblower Office shall deny any award.
										(4)Appeal of award
				determinationAny
				determination regarding an award under paragraph (1), (2), or (3) may, within
				30 days of such determination, be appealed to the Tax Court (and the Tax Court
				shall have jurisdiction with respect to such matter).
										(5)Application of
				this subsectionThis subsection shall apply with respect to any
				action—
											(A)against any
				taxpayer, but in the case of any individual, only if such individual’s gross
				income exceeds $200,000 for any taxable year subject to such action, and
											(B)if the tax,
				penalties, interest, additions to tax, and additional amounts in dispute exceed
				$2,000,000.
											(6)Additional
				rules
											(A)No contract
				necessaryNo contract with the Internal Revenue Service is
				necessary for any individual to receive an award under this subsection.
											(B)RepresentationAny
				individual described in paragraph (1) or (2) may be represented by
				counsel.
											(C)Submission of
				informationNo award may be made under this subsection based on
				information submitted to the Secretary unless such information is submitted
				under penalty of
				perjury.
											.
							(2)Assignment to
			 special trial judges
							(A)In
			 generalSection 7443A(b) (relating to proceedings which may be
			 assigned to special trial judges) is amended by striking and at
			 the end of paragraph (4), by redesignating paragraph (5) as paragraph (6), and
			 by inserting after paragraph (4) the following new paragraph:
								
									(5)any proceeding
				under section 7623(b)(4),
				and
									.
							(B)Conforming
			 amendmentSection 7443A(c) is amended by striking or
			 (4) and inserting (4), or (5).
							(3)Deduction
			 allowed whether or not taxpayer itemizesSubsection (a) of
			 section 62 (relating to general rule defining adjusted gross income) is amended
			 by inserting after paragraph (20) the following new paragraph:
							
								(21)Attorneys fees
				relating to awards to whistleblowersAny deduction allowable under this chapter
				for attorney fees and court costs paid by, or on behalf of, the taxpayer in
				connection with any award under section 7623(b) (relating to awards to
				whistleblowers). The preceding sentence shall not apply to any deduction in
				excess of the amount includible in the taxpayer’s gross income for the taxable
				year on account of such
				award.
								.
						(b)Whistleblower
			 Office
						(1)In
			 generalNot later than the date which is 12 months after the date
			 of the enactment of this Act, the Secretary of the Treasury shall issue
			 guidance for the operation of a whistleblower program to be administered in the
			 Internal Revenue Service by an office to be known as the Whistleblower
			 Office which—
							(A)shall at all times
			 operate at the direction of the Commissioner of Internal Revenue and coordinate
			 and consult with other divisions in the Internal Revenue Service as directed by
			 the Commissioner of Internal Revenue,
							(B)shall analyze
			 information received from any individual described in section 7623(b) of the
			 Internal Revenue Code of 1986 and either investigate the matter itself or
			 assign it to the appropriate Internal Revenue Service office, and
							(C)in its sole
			 discretion, may ask for additional assistance from such individual or any legal
			 representative of such individual.
							(2)Request for
			 assistanceThe guidance issued under paragraph (1) shall specify
			 that any assistance requested under paragraph (1)(C) shall be under the
			 direction and control of the Whistleblower Office or the office assigned to
			 investigate the matter under paragraph (1)(A). No individual or legal
			 representative whose assistance is so requested may by reason of such request
			 represent himself or herself as an employee of the Federal Government.
						(c)Report by
			 SecretaryThe Secretary of the Treasury shall each year conduct a
			 study and report to Congress on the use of section 7623 of the Internal Revenue
			 Code of 1986, including—
						(1)an analysis of the
			 use of such section during the preceding year and the results of such use,
			 and
						(2)any legislative or
			 administrative recommendations regarding the provisions of such section and its
			 application.
						(d)Effective
			 dateThe amendments made by subsection (a) shall apply to
			 information provided on or after the date of the enactment of this Act.
					137.Frivolous tax
			 submissions
					(a)Civil
			 PenaltiesSection 6702 is amended to read as follows:
						
							6702.Frivolous tax
				submissions
								(a)Civil Penalty for
				Frivolous Tax ReturnsA person shall pay a penalty of $5,000
				if—
									(1)such person files
				what purports to be a return of a tax imposed by this title but which—
										(A)does not contain
				information on which the substantial correctness of the self-assessment may be
				judged, or
										(B)contains
				information that on its face indicates that the self-assessment is
				substantially incorrect, and
										(2)the conduct
				referred to in paragraph (1)—
										(A)is based on a
				position which the Secretary has identified as frivolous under subsection (c),
				or
										(B)reflects a desire
				to delay or impede the administration of Federal tax laws.
										(b)Civil Penalty
				for Specified Frivolous Submissions
									(1)Imposition of
				penaltyExcept as provided in paragraph (3), any person who
				submits a specified frivolous submission shall pay a penalty of $5,000.
									(2)Specified
				frivolous submissionFor purposes of this section—
										(A)Specified
				frivolous submissionThe term specified frivolous
				submission means a specified submission if any portion of such
				submission—
											(i)is
				based on a position which the Secretary has identified as frivolous under
				subsection (c), or
											(ii)reflects a desire
				to delay or impede the administration of Federal tax laws.
											(B)Specified
				submissionThe term specified submission
				means—
											(i)a
				request for a hearing under—
												(I)section 6320
				(relating to notice and opportunity for hearing upon filing of notice of lien),
				or
												(II)section 6330
				(relating to notice and opportunity for hearing before levy), and
												(ii)an application
				under—
												(I)section 6159
				(relating to agreements for payment of tax liability in installments),
												(II)section 7122
				(relating to compromises), or
												(III)section 7811
				(relating to taxpayer assistance orders).
												(3)Opportunity to
				withdraw submissionIf the Secretary provides a person with
				notice that a submission is a specified frivolous submission and such person
				withdraws such submission within 30 days after such notice, the penalty imposed
				under paragraph (1) shall not apply with respect to such submission.
									(c)Listing of
				Frivolous PositionsThe Secretary shall prescribe (and
				periodically revise) a list of positions which the Secretary has identified as
				being frivolous for purposes of this subsection. The Secretary shall not
				include in such list any position that the Secretary determines meets the
				requirement of section 6662(d)(2)(B)(ii)(II).
								(d)Reduction of
				PenaltyThe Secretary may reduce the amount of any penalty
				imposed under this section if the Secretary determines that such reduction
				would promote compliance with and administration of the Federal tax
				laws.
								(e)Penalties in
				Addition to Other PenaltiesThe penalties imposed by this section
				shall be in addition to any other penalty provided by
				law.
								.
					(b)Treatment of
			 Frivolous Requests for Hearings Before Levy
						(1)Frivolous
			 requests disregardedSection 6330 (relating to notice and
			 opportunity for hearing before levy) is amended by adding at the end the
			 following new subsection:
							
								(g)Frivolous
				Requests for Hearing, EtcNotwithstanding any other provision of
				this section, if the Secretary determines that any portion of a request for a
				hearing under this section or section 6320 meets the requirement of clause (i)
				or (ii) of section 6702(b)(2)(A), then the Secretary may treat such portion as
				if it were never submitted and such portion shall not be subject to any further
				administrative or judicial
				review.
								.
						(2)Preclusion from
			 raising frivolous issues at hearingSection 6330(c)(4) is
			 amended—
							(A)by striking
			 (A) and inserting (A)(i);
							(B)by striking
			 (B) and inserting (ii);
							(C)by striking the
			 period at the end of the first sentence and inserting ; or;
			 and
							(D)by inserting after
			 subparagraph (A)(ii) (as so redesignated) the following:
								
									(B)the issue meets the
				requirement of clause (i) or (ii) of section
				6702(b)(2)(A).
									.
							(3)Statement of
			 groundsSection 6330(b)(1) is amended by striking under
			 subsection (a)(3)(B) and inserting in writing under subsection
			 (a)(3)(B) and states the grounds for the requested hearing.
						(c)Treatment of
			 Frivolous Requests for Hearings Upon Filing of Notice of
			 LienSection 6320 is amended—
						(1)in subsection
			 (b)(1), by striking under subsection (a)(3)(B) and inserting
			 in writing under subsection (a)(3)(B) and states the grounds for the
			 requested hearing, and
						(2)in subsection (c),
			 by striking and (e) and inserting (e), and
			 (g).
						(d)Treatment of
			 Frivolous Applications for Offers-in-Compromise and Installment
			 AgreementsSection 7122 is amended by adding at the end the
			 following new subsection:
						
							(f)Frivolous
				Submissions, EtcNotwithstanding any other provision of this
				section, if the Secretary determines that any portion of an application for an
				offer-in-compromise or installment agreement submitted under this section or
				section 6159 meets the requirement of clause (i) or (ii) of section
				6702(b)(2)(A), then the Secretary may treat such portion as if it were never
				submitted and such portion shall not be subject to any further administrative
				or judicial
				review.
							.
					(e)Clerical
			 AmendmentThe table of sections for part I of subchapter B of
			 chapter 68 is amended by striking the item relating to section 6702 and
			 inserting the following new item:
						
							
								Sec. 6702. Frivolous tax
				submissions.
							
							.
					(f)Effective
			 DateThe amendments made by this section shall apply to
			 submissions made and issues raised after the date on which the Secretary first
			 prescribes a list under section 6702(c) of the Internal Revenue Code of 1986,
			 as amended by subsection (a).
					138.Addition of
			 meningococcal and human papillomavirus vaccines to list of taxable
			 vaccines
					(a)Meningococcal
			 vaccineSection 4132(a)(1) (defining taxable vaccine) is amended
			 by adding at the end the following new subparagraph:
						
							(O)Any meningococcal
				vaccine.
							.
					(b)Human
			 papillomavirus vaccineSection 4132(a)(1), as amended by
			 subsection (a), is amended by adding at the end the following new
			 subparagraph:
						
							(P)Any vaccine against the human
				papillomavirus.
							.
					(c)Effective
			 date
						(1)Sales,
			 etcThe amendments made by this section shall apply to sales and
			 uses on or after the first day of the first month which begins more than 4
			 weeks after the date of the enactment of this Act.
						(2)DeliveriesFor
			 purposes of paragraph (1) and section 4131 of the Internal Revenue Code of
			 1986, in the case of sales on or before the effective date described in such
			 paragraph for which delivery is made after such date, the delivery date shall
			 be considered the sale date.
						139.Clarification of
			 taxation of certain settlement funds made permanent
					(a)In
			 generalSubsection (g) of section 468B, as amended by section 201
			 of the Tax Increase Prevention and Reconciliation Act of 2005, is amended by
			 striking paragraph (3).
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in section 201 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					140.Modification of
			 active business definition under section 355 made permanent
					(a)In
			 generalSubparagraphs (A) and
			 (D) of section 355(b)(3), as amended by section 202 of the Tax Increase
			 Prevention and Reconciliation Act of 2005, are each amended by striking
			 and on or before December 31, 2010.
					(b)Effective
			 dateThe amendments made by
			 this section shall take effect as if included in section 202 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					141.Revision of
			 State veterans limit made permanent
					(a)In
			 generalSubparagraph (B) of
			 section 143(l)(3), as amended by section 203 of the Tax Increase Prevention and
			 Reconciliation Act of 2005, is amended by striking clause (iv).
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in section 203 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					142.Capital gains
			 treatment for certain self-created musical works made permanent
					(a)In
			 generalParagraph (3) of
			 section 1221(b), as amended by section 204 of the Tax Increase Prevention and
			 Reconciliation Act of 2005, is amended by striking before January 1,
			 2011,.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in section 204 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					143.Reduction in minimum
			 vessel tonnage which qualifies for tonnage tax made permanent
					(a)In
			 generalParagraph (4) of section 1355(a), as amended by section
			 205 of the Tax Increase Prevention and Reconciliation Act of 2005, is amended
			 by striking 10,000 (6,000, in the case of taxable years beginning after
			 December 31, 2005, and ending before January 1, 2011) and inserting
			 6,000.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in section 205 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					144.Modification of
			 special arbitrage rule for certain funds made permanent
					(a)In
			 generalSection 206 of the
			 Tax Increase Prevention and Reconciliation Act of 2005 is amended by striking
			 and before August 31, 2009.
					(b)Effective
			 dateThe amendment made by
			 this section shall take effect as if included in section 206 of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
					145.Great Lakes domestic
			 shipping to not disqualify vessel from tonnage tax
					(a)In
			 generalSection 1355
			 (relating to definitions and special rules) is amended by redesignating
			 subsection (g) as subsection (h) and by inserting after subsection (f) the
			 following new subsection:
						
							(g)Great Lakes
				domestic shipping to not disqualify vessel
								(1)In
				generalIf the electing corporation elects (at such time and in
				such manner as the Secretary may require) to apply this subsection for any
				taxable year to any qualifying vessel which is used in qualified zone domestic
				trade during the taxable year—
									(A)solely for purposes
				of subsection (a)(4), such use shall be treated as use in United States foreign
				trade (and not as use in United States domestic trade), and
									(B)subsection (f)
				shall not apply with respect to such vessel for such taxable year.
									(2)Effect of
				temporarily operating vessel in United States domestic tradeIn the case of a qualifying vessel to which
				this subsection applies—
									(A)In
				generalAn electing corporation shall be treated as using such
				vessel in qualified zone domestic trade during any period of temporary use in
				the United States domestic trade (other than qualified zone domestic trade) if
				the electing corporation gives timely notice to the Secretary stating—
										(i)that it
				temporarily operates or has operated in the United States domestic trade (other
				than qualified zone domestic trade) a qualifying vessel which had been used in
				the United States foreign trade or qualified zone domestic trade, and
										(ii)its intention to
				resume operation of the vessel in the United States foreign trade or qualified
				zone domestic trade.
										(B)NoticeNotice shall be deemed timely if given not
				later than the due date (including extensions) for the corporation’s tax return
				for the taxable year in which the temporary cessation begins.
									(C)Period disregard
				in effectThe period of temporary use under subparagraph (A)
				continues until the earlier of the date of which—
										(i)the electing
				corporation abandons its intention to resume operations of the vessel in the
				United States foreign trade or qualified zone domestic trade, or
										(ii)the electing
				corporation resumes operation of the vessel in the United States foreign trade
				or qualified zone domestic trade.
										(D)No disregard if
				domestic trade use exceeds 30 daysSubparagraph (A) shall not
				apply to any qualifying vessel which is operated in the United States domestic
				trade (other than qualified zone domestic trade) for more than 30 days during
				the taxable year.
									(3)Allocation of
				income and deductions to qualifying shipping activitiesIn the
				case of a qualifying vessel to which this subsection applies, the Secretary
				shall prescribe rules for the proper allocation of income, expenses, losses,
				and deductions between the qualified shipping activities and the other
				activities of such vessel.
								(4)Qualified zone
				domestic tradeFor purposes of this subsection—
									(A)In
				generalThe term qualified zone domestic trade means
				the transportation of goods or passengers between places in the qualified zone
				if such transportation is in the United States domestic trade.
									(B)Qualified
				zoneThe term qualified
				zone means the Great Lakes Waterway and the St. Lawrence
				Seaway.
									.
					(b)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
					146.Use of qualified
			 mortgage bonds to finance residences for veterans without regard to first-time
			 homebuyer requirement
					(a)In
			 generalSection 143(d)(2)
			 (relating to exceptions to 3-year requirement) is amended by striking
			 and at the end of subparagraph (B), by adding and
			 at the end of subparagraph (C), and by inserting after subparagraph (C) the
			 following new subparagraph:
						
							(D)in the case of bonds issued after the date
				of the enactment of this subparagraph and before January 1, 2008, financing of
				any residence for a veteran (as defined in section 101 of title 38, United
				States Code), if such veteran has not previously qualified for and received
				such financing by reason of this
				subparagraph,
							.
					(b)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act.
					147.Exclusion of
			 gain from sale of a principal residence by certain employees of the
			 intelligence community
					(a)In
			 generalSubparagraph (A) of section 121(d)(9) (relating to
			 exclusion of gain from sale of principal residence) is amended by striking
			 “duty” and all that follows and inserting “duty—
						
							(i)as
				a member of the uniformed services,
							(ii)as a member of
				the Foreign Service of the United States, or
							(iii)as an employee
				of the intelligence
				community.
							.
					(b)Employee of
			 intelligence community definedSubparagraph (C) of section
			 121(d)(9) is amended by redesignating clause (iv) as clause (v) and by
			 inserting after clause (iii) the following new clause:
						
							(iv)Employee of
				intelligence communityThe term employee of the
				intelligence community means an employee (as defined by section 2105 of
				title 5, United States Code) of—
								(I)the Office of the
				Director of National Intelligence,
								(II)the Central
				Intelligence Agency,
								(III)the National
				Security Agency,
								(IV)the Defense
				Intelligence Agency,
								(V)the National
				Geospatial-Intelligence Agency,
								(VI)the National
				Reconnaissance Office,
								(VII)any other office
				within the Department of Defense for the collection of specialized national
				intelligence through reconnaissance programs,
								(VIII)any of the
				intelligence elements of the Army, the Navy, the Air Force, the Marine Corps,
				the Federal Bureau of Investigation, the Department of Treasury, the Department
				of Energy, and the Coast Guard,
								(IX)the Bureau of
				Intelligence and Research of the Department of State, or
								(X)any of the
				elements of the Department of Homeland Security concerned with the analyses of
				foreign intelligence
				information.
								.
					(c)Special
			 ruleSubparagraph (C) of section 121(d)(9), as amended by
			 subsection (b), is amended by adding at the end the following new
			 clause:
						
							(vi)Special rule
				relating to intelligence communityAn employee of the
				intelligence community shall not be treated as serving on qualified extended
				duty unless such duty is at a duty station located outside the United
				States.
							.
					(d)Conforming
			 amendmentThe heading for
			 section 121(d)(9) is amended to read as follows: Uniformed services, foreign service, and
			 intelligence community.
					(e)Effective
			 dateThe amendments made by this section shall apply to sales or
			 exchanges after the date of the enactment of this Act and before January 1,
			 2011.
					148.Treatment of
			 coke and coke gas
					(a)Nonapplication
			 of phaseoutSection 45K(g)(2) is amended by adding at the end the
			 following new subparagraph:
						
							(D)Nonapplication
				of phaseoutSubsection (b)(1) shall not
				apply.
							.
					(b)Clarification of
			 qualifying facilitySection 45K(g)(1) is amended by inserting
			 (other than from petroleum based products) after coke or
			 coke gas.
					(c)Effective
			 dateThe amendments made by this section shall take effect as if
			 included in section 1321 of the Energy Policy Act of 2005.
					149.Sale of property by
			 judicial officers
					(a)In
			 generalSection 1043(b)
			 (relating to the sale of property to comply with conflict-of-interest
			 requirements) is amended—
						(1)in paragraph
			 (1)—
							(A)in subparagraph
			 (A), by inserting , or a judicial officer, after an
			 officer or employee of the executive branch; and
							(B)in subparagraph
			 (B), by inserting judicial canon, after any statute,
			 regulation, rule,;
							(2)in paragraph
			 (2)—
							(A)in subparagraph
			 (A), by inserting judicial canon, after any Federal
			 conflict of interest statute, regulation, rule,; and
							(B)in subparagraph
			 (B), by inserting after the Director of the Office of Government
			 Ethics, the following: in the case of executive branch officers
			 or employees, or by the Judicial Conference of the United States (or its
			 designee), in the case of judicial officers,; and
							(3)in paragraph
			 (5)(B), by inserting judicial canon, after any statute,
			 regulation, rule,.
						(b)Judicial officer
			 definedSection 1043(b) is amended by adding at the end the
			 following new paragraph:
						
							(6)Judicial
				officerThe term
				judicial officer means the Chief Justice of the United States, the
				Associate Justices of the Supreme Court, and the judges of the United States
				courts of appeals, United States district courts, including the district courts
				in Guam, the Northern Mariana Islands, and the Virgin Islands, Court of Appeals
				for the Federal Circuit, Court of International Trade, Tax Court, Court of
				Federal Claims, Court of Appeals for Veterans Claims, United States Court of
				Appeals for the Armed Forces, and any court created by Act of Congress, the
				judges of which are entitled to hold office during good
				behavior.
							.
					(c)Effective
			 dateThe amendments made by this section shall apply to sales
			 after the date of enactment of this Act.
					150.Premiums for
			 mortgage insurance
					(a)In
			 GeneralSection 163(h)(3) (relating to qualified residence
			 interest) is amended by adding at the end the following new
			 subparagraph:
						
							(E)Mortgage
				insurance premiums treated as interest
								(i)In
				generalPremiums paid or accrued for qualified mortgage insurance
				by a taxpayer during the taxable year in connection with acquisition
				indebtedness with respect to a qualified residence of the taxpayer shall be
				treated for purposes of this section as interest which is qualified residence
				interest.
								(ii)PhaseoutThe
				amount otherwise treated as interest under clause (i) shall be reduced (but not
				below zero) by 10 percent of such amount for each $1,000 ($500 in the case of a
				married individual filing a separate return) (or fraction thereof) that the
				taxpayer’s adjusted gross income for the taxable year exceeds $100,000 ($50,000
				in the case of a married individual filing a separate return).
								(iii)LimitationClause (i) shall not apply with respect to
				any mortgage insurance contracts issued before January 1, 2007.
								(iv)TerminationClause
				(i) shall not apply to amounts—
									(I)paid or accrued
				after December 31, 2007, or
									(II)properly
				allocable to any period after such
				date.
									.
					(b)Definition and
			 Special RulesSection 163(h)(4) (relating to other definitions
			 and special rules) is amended by adding at the end the following new
			 subparagraphs:
						
							(E)Qualified
				mortgage insuranceThe term qualified mortgage
				insurance means—
								(i)mortgage insurance
				provided by the Veterans Administration, the Federal Housing Administration, or
				the Rural Housing Administration, and
								(ii)private mortgage
				insurance (as defined by section 2 of the Homeowners Protection Act of 1998 (12
				U.S.C. 4901), as in effect on the date of the enactment of this
				subparagraph).
								(F)Special rules for
				prepaid qualified mortgage insuranceAny amount paid by the
				taxpayer for qualified mortgage insurance that is properly allocable to any
				mortgage the payment of which extends to periods that are after the close of
				the taxable year in which such amount is paid shall be chargeable to capital
				account and shall be treated as paid in such periods to which so allocated. No
				deduction shall be allowed for the unamortized balance of such account if such
				mortgage is satisfied before the end of its term. The preceding sentences shall
				not apply to amounts paid for qualified mortgage insurance provided by the
				Veterans Administration or the Rural Housing
				Administration.
							.
					(c)Information
			 Returns Relating to Mortgage InsuranceSection 6050H (relating to
			 returns relating to mortgage interest received in trade or business from
			 individuals) is amended by adding at the end the following new
			 subsection:
						
							(h)Returns Relating
				to Mortgage Insurance Premiums
								(1)In
				generalThe Secretary may prescribe, by regulations, that any
				person who, in the course of a trade or business, receives from any individual
				premiums for mortgage insurance aggregating $600 or more for any calendar year,
				shall make a return with respect to each such individual. Such return shall be
				in such form, shall be made at such time, and shall contain such information as
				the Secretary may prescribe.
								(2)Statement to be
				furnished to individuals with respect to whom information is
				requiredEvery person required to make a return under paragraph
				(1) shall furnish to each individual with respect to whom a return is made a
				written statement showing such information as the Secretary may prescribe. Such
				written statement shall be furnished on or before January 31 of the year
				following the calendar year for which the return under paragraph (1) was
				required to be made.
								(3)Special
				rulesFor purposes of this subsection—
									(A)rules similar to
				the rules of subsection (c) shall apply, and
									(B)the term
				mortgage insurance means—
										(i)mortgage insurance
				provided by the Veterans Administration, the Federal Housing Administration, or
				the Rural Housing Administration, and
										(ii)private mortgage
				insurance (as defined by section 2 of the Homeowners Protection Act of 1998 (12
				U.S.C. 4901), as in effect on the date of the enactment of this
				subsection).
										.
					(d)Effective
			 DateThe amendments made by this section shall apply to amounts
			 paid or accrued after December 31, 2006.
					151.Modification of
			 refunds for kerosene used in aviation
					(a)In
			 generalParagraph (4) of section 6427(l) (relating to nontaxable
			 uses of diesel fuel and kerosene) is amended to read as follows:
						
							(4)Refunds for
				kerosene used in aviation
								(A)Kerosene used in
				commercial aviationIn the case of kerosene used in commercial
				aviation (as defined in section 4083(b)) (other than supplies for vessels or
				aircraft within the meaning of section 4221(d)(3)), paragraph (1) shall not
				apply to so much of the tax imposed by section 4041 or 4081, as the case may
				be, as is attributable to—
									(i)the Leaking
				Underground Storage Tank Trust Fund financing rate imposed by such section,
				and
									(ii)so much of the
				rate of tax specified in section 4041(c) or 4081(a)(2)(A)(iii), as the case may
				be, as does not exceed 4.3 cents per gallon.
									(B)Kerosene used in
				noncommercial aviationIn the case of kerosene used in aviation
				that is not commercial aviation (as so defined) (other than any use which is
				exempt from the tax imposed by section 4041(c) other than by reason of a prior
				imposition of tax), paragraph (1) shall not apply to—
									(i)any tax imposed by
				section 4041(c), and
									(ii)so much of the
				tax imposed by section 4081 as is attributable to—
										(I)the Leaking
				Underground Storage Tank Trust Fund financing rate imposed by such section,
				and
										(II)so much of the
				rate of tax specified in section 4081(a)(2)(A)(iii) as does not exceed the rate
				specified in section 4081(a)(2)(C)(ii).
										(C)Payments to
				ultimate, registered vendor
									(i)In
				generalWith respect to any kerosene used in aviation (other than
				kerosene described in clause (ii) or kerosene to which paragraph (5) applies),
				if the ultimate purchaser of such kerosene waives (at such time and in such
				form and manner as the Secretary shall prescribe) the right to payment under
				paragraph (1) and assigns such right to the ultimate vendor, then the Secretary
				shall pay the amount which would be paid under paragraph (1) to such ultimate
				vendor, but only if such ultimate vendor—
										(I)is registered under
				section 4101, and
										(II)meets the
				requirements of subparagraph (A), (B), or (D) of section 6416(a)(1).
										(ii)Payments for
				kerosene used in noncommercial aviationThe amount which would be
				paid under paragraph (1) with respect to any kerosene to which subparagraph (B)
				applies shall be paid only to the ultimate vendor of such kerosene. A payment
				shall be made to such vendor if such vendor—
										(I)is registered
				under section 4101, and
										(II)meets the
				requirements of subparagraph (A), (B), or (D) of section
				6416(a)(1).
										.
					(b)Conforming
			 amendments
						(1)Section 6427(l) is
			 amended by striking paragraph (5) and by redesignating paragraph (6) as
			 paragraph (5).
						(2)Section
			 4082(d)(2)(B) is amended by striking section 6427(l)(6)(B) and
			 inserting section 6427(l)(5)(B).
						(3)Section
			 6427(i)(4)(A) is amended—
							(A)by striking
			 paragraph (4)(B), (5), or (6) each place it appears and
			 inserting paragraph (4)(C) or (5), and
							(B)by striking
			 (l)(5), and (l)(6) and inserting (l)(4)(C)(ii), and
			 (l)(5).
							(4)Section 6427(l)(1)
			 is amended by striking paragraph (4)(B) and inserting
			 paragraph (4)(C)(i).
						(5)Section 9502(d) is
			 amended—
							(A)in paragraph (2),
			 by striking and (l)(5), and
							(B)in paragraph (3),
			 by striking or (5).
							(6)Section 9503(c)(7)
			 is amended—
							(A)by amending
			 subparagraphs (A) and (B) to read as follows:
								
									(A)4.3 cents per gallon of kerosene subject to
				section 6427(l)(4)(A) with respect to which a payment has been made by the
				Secretary under section 6427(l), and
									(B)21.8 cents per gallon of kerosene subject
				to section 6427(l)(4)(B) with respect to which a payment has been made by the
				Secretary under section 6427(l).
									,
				and
							(B)in the matter
			 following subparagraph (B), by striking or (5).
							(c)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 kerosene sold after September 30, 2005.
						(2)Special rule for
			 pending claimsIn the case of kerosene sold for use in aviation
			 (other than kerosene to which section 6427(l)(4)(C)(ii) of the Internal Revenue
			 Code of 1986 (as added by subsection (a)) applies or kerosene to which section
			 6427(l)(5) of such Code (as redesignated by subsection (b)) applies) after
			 September 30, 2005, and before the date of the enactment of this Act, the
			 ultimate purchaser shall be treated as having waived the right to payment under
			 section 6427(l)(1) of such Code and as having assigned such right to the
			 ultimate vendor if such ultimate vendor has met the requirements of
			 subparagraph (A), (B), or (D) of section 6416(a)(1) of such Code.
						(d)Special rule for
			 kerosene used in aviation on a farm for farming purposes
						(1)Refunds for
			 purchases after December 31, 2004, and before
			 October 1, 2005The Secretary of
			 the Treasury shall pay to the ultimate purchaser of any kerosene which is used
			 in aviation on a farm for farming purposes and which was purchased after
			 December 31, 2004, and before October 1, 2005, an amount equal to the aggregate
			 amount of tax imposed on such fuel under section 4041 or 4081 of the Internal
			 Revenue Code of 1986, as the case may be, reduced by any payment to the
			 ultimate vendor under section 6427(l)(5)(C) of such Code (as in effect on the
			 day before the date of the enactment of the Safe, Accountable, Flexible,
			 Efficient Transportation Equity Act: a Legacy for Users).
						(2)Use on a farm
			 for farming purposesFor purposes of paragraph (1), kerosene
			 shall be treated as used on a farm for farming purposes if such kerosene is
			 used for farming purposes (within the meaning of section 6420(c)(3) of the
			 Internal Revenue Code of 1986) in carrying on a trade or business on a farm
			 situated in the United States. For purposes of the preceding sentence, rules
			 similar to the rules of section 6420(c)(4) of such Code shall apply.
						(3)Time for filing
			 claimsNo claim shall be allowed under paragraph (1) unless the
			 ultimate purchaser files such claim before the date that is 3 months after the
			 date of the enactment of this Act.
						(4)No double
			 benefitNo amount shall be paid under paragraph (1) or section
			 6427(l) of the Internal Revenue Code of 1986 with respect to any kerosene
			 described in paragraph (1) to the extent that such amount is in excess of the
			 tax imposed on such kerosene under section 4041 or 4081 of such Code, as the
			 case may be.
						(5)Applicable
			 lawsFor purposes of this subsection, rules similar to the rules
			 of section 6427(j) of the Internal Revenue Code of 1986 shall apply.
						152.Deduction for
			 qualified timber gain
					(a)In
			 generalPart I of subchapter P of chapter 1 is amended by adding
			 at the end the following new section:
						
							1203.Deduction for
				qualified timber gain
								(a)In
				generalIn the case of a taxpayer which elects the application of
				this section for a taxable year, there shall be allowed a deduction against
				gross income equal to 60 percent of the lesser of—
									(1)the taxpayer’s
				qualified timber gain for such year, or
									(2)the taxpayer’s net
				capital gain for such year.
									(b)Qualified timber
				gainFor purposes of this section, the term qualified
				timber gain means, with respect to any taxpayer for any taxable year,
				the excess (if any) of—
									(1)the sum of the
				taxpayer’s gains described in subsections (a) and (b) of section 631 for such
				year, over
									(2)the sum of the
				taxpayer’s losses described in such subsections for such year.
									(c)Special rules
				for pass-thru entitiesIn the case of any qualified timber gain
				of a pass-thru entity (as defined in section 1(h)(10))—
									(1)the election under
				this section shall be made separately by each taxpayer subject to tax on such
				gain, and
									(2)the Secretary may
				prescribe such regulations as are appropriate to apply this section to such
				gain.
									(d)TerminationNo
				disposition of timber after December 31, 2007, shall be taken into account
				under subsection
				(b).
								.
					(b)Coordination With
			 Maximum Capital Gains Rates
						(1)Taxpayers other
			 than corporationsParagraph (2) of section 1(h) is amended to
			 read as follows:
							
								(2)Reduction of net
				capital gainFor purposes of this subsection, the net capital
				gain for any taxable year shall be reduced (but not below zero) by the sum
				of—
									(A)the amount which
				the taxpayer takes into account as investment income under section
				163(d)(4)(B)(iii), and
									(B)in the case of a
				taxable year with respect to which an election is in effect under section 1203,
				the lesser of—
										(i)the amount
				described in paragraph (1) of section 1203(a), or
										(ii)the amount
				described in paragraph (2) of such
				section.
										.
						(2)CorporationsSection
			 1201 is amended by redesignating subsection (b) as subsection (c) and inserting
			 after subsection (a) the following new subsection:
							
								(b)Qualified timber
				gain not taken into accountFor purposes of this section, in the
				case of a corporation with respect to which an election is in effect under
				section 1203, the net capital gain for any taxable year shall be reduced (but
				not below zero) by the corporation’s qualified timber gain (as defined in
				section
				1203(b)).
								.
						(c)Deduction
			 allowed whether or not individual itemizes other
			 deductionsSubsection (a) of section 62, as amended by this Act,
			 is amended by inserting before the last sentence the following new
			 paragraph:
						
							(22)Qualified
				timber gainsThe deduction allowed by section
				1203.
							.
					(d)Deduction
			 allowed in computing adjusted current earningsSubparagraph (C)
			 of section 56(g)(4) is amended by adding at the end the following new
			 clause:
						
							(vii)Deduction for
				qualified timber gainClause (i) shall not apply to any deduction
				allowed under section
				1203.
							.
					(e)Deduction
			 allowed in computing taxable income of electing small business
			 trustsSubparagraph (C) of section 641(c)(2) is amended by
			 inserting after clause (iii) the following new clause:
						
							(iv)The deduction
				allowed under section
				1203.
							.
					(f)Conforming
			 amendments
						(1)Subparagraph (B)
			 of section 172(d)(2) is amended to read as follows:
							
								(B)the exclusion
				under section 1202 and the deduction under section 1203 shall not be
				allowed.
								.
						(2)Paragraph (4) of
			 section 642(c) is amended by striking the first sentence and inserting the
			 following: To the extent that the amount otherwise allowable as a
			 deduction under this subsection consists of gain described in section 1202(a)
			 or qualified timber gain (as defined in section 1203(b)), proper adjustment
			 shall be made for any exclusion allowable to the estate or trust under section
			 1202 and for any deduction allowable to the estate or trust under section
			 1203..
						(3)Paragraph (3) of
			 section 643(a) is amended by striking the last sentence and inserting the
			 following: The exclusion under section 1202 and the deduction under
			 section 1203 shall not be taken into account..
						(4)Subparagraph (C)
			 of section 643(a)(6) is amended to read as follows:
							
								(C)Paragraph (3)
				shall not apply to a foreign trust. In the case of such a trust—
									(i)there shall be
				included gains from the sale or exchange of capital assets, reduced by losses
				from such sales or exchanges to the extent such losses do not exceed gains from
				such sales or exchanges, and
									(ii)the deduction
				under section 1203 shall not be taken into
				account.
									.
						(5)Paragraph (4) of
			 section 691(c) is amended by inserting 1203, after
			 1202,.
						(6)Paragraph (2) of
			 section 871(a) is amended by striking section 1202 and inserting
			 sections 1202 and 1203.
						(7)The table of
			 sections for part I of subchapter P of chapter 1 is amended by adding at the
			 end the following new item:
							
								
									Sec. 1203. Deduction for qualified timber
				gain.
								
								.
						(g)Effective
			 date
						(1)In
			 generalThe amendments made by this section shall apply to
			 taxable years ending after the date of the enactment of this Act.
						(2)Taxable years
			 which include date of enactmentIn the case of any taxable year
			 which includes the date of the enactment of this Act, for purposes of the
			 Internal Revenue Code of 1986, the taxpayer’s qualified timber gain shall not
			 exceed the excess that would be described in section 1203(b) of such Code, as
			 added by this section, if only dispositions of timber after such date were
			 taken into account.
						153.Credit to holders of
			 rural renaissance bonds
					(a)In
			 GeneralSubpart H of part IV of subchapter A of chapter 1
			 (relating to credits against tax) is amended by adding at the end the following
			 new section:
						
							54A.Credit to
				holders of rural renaissance bonds
								(a)Allowance of
				creditIn the case of a taxpayer who holds a rural renaissance
				bond on a credit allowance date of such bond, which occurs during the taxable
				year, there shall be allowed as a credit against the tax imposed by this
				chapter for such taxable year an amount equal to the sum of the credits
				determined under subsection (b) with respect to credit allowance dates during
				such year on which the taxpayer holds such bond.
								(b)Amount of
				credit
									(1)In
				GeneralThe amount of the credit determined under this subsection
				with respect to any credit allowance date for a rural renaissance bond is 25
				percent of the annual credit determined with respect to such bond.
									(2)Annual
				creditThe annual credit determined with respect to any rural
				renaissance bond is the product of—
										(A)the credit rate
				determined by the Secretary under paragraph (3) for the day on which such bond
				was sold, multiplied by
										(B)the outstanding
				face amount of the bond.
										(3)DeterminationFor
				purposes of paragraph (2), with respect to any rural renaissance bond, the
				Secretary shall determine daily or caused to be determined daily a credit rate
				which shall apply to the first day on which there is a binding, written
				contract for the sale or exchange of the bond. The credit rate for any day is
				the credit rate which the Secretary or the Secretary’s designee estimates will
				permit the issuance of rural renaissance bonds with a specified maturity or
				redemption date without discount and without interest cost to the qualified
				issuer.
									(4)Credit allowance
				dateFor purposes of this section, the term credit
				allowance date means—
										(A)March 15,
										(B)June 15,
										(C)September 15,
				and
										(D)December
				15.
										Such term
				also includes the last day on which the bond is outstanding.(5)Special rule for
				issuance and redemptionIn the case of a bond which is issued
				during the 3-month period ending on a credit allowance date, the amount of the
				credit determined under this subsection with respect to such credit allowance
				date shall be a ratable portion of the credit otherwise determined based on the
				portion of the 3-month period during which the bond is outstanding. A similar
				rule shall apply when the bond is redeemed or matures.
									(c)Limitation based
				on amount of taxThe credit allowed under subsection (a) for any
				taxable year shall not exceed the excess of—
									(1)the sum of the
				regular tax liability (as defined in section 26(b)) plus the tax imposed by
				section 55, over
									(2)the sum of the
				credits allowable under this part (other than subpart C and this
				section).
									(d)Rural
				renaissance bondFor purposes of this section—
									(1)In
				GeneralThe term rural renaissance bond means any
				bond issued as part of an issue if—
										(A)the bond is issued
				by a qualified issuer,
										(B)95 percent or more
				of the proceeds from the sale of such issue are to be used for capital
				expenditures incurred for 1 or more qualified projects,
										(C)the qualified
				issuer designates such bond for purposes of this section and the bond is in
				registered form, and
										(D)the issue meets
				the requirements of subsections (e) and (h).
										(2)Qualified
				project; special use rules
										(A)In
				GeneralThe term qualified project means 1 or more
				projects described in subparagraph (B) located in a rural area.
										(B)Projects
				describedA project described in this subparagraph is—
											(i)a
				water or waste treatment project,
											(ii)an affordable
				housing project,
											(iii)a
				community facility project, including hospitals, fire and police stations, and
				nursing and assisted-living facilities,
											(iv)a
				value-added agriculture or renewable energy facility project for agricultural
				producers or farmer-owned entities, including any project to promote the
				production, processing, or retail sale of ethanol (including fuel at least 85
				percent of the volume of which consists of ethanol), biodiesel, animal waste,
				biomass, raw commodities, or wind as a fuel,
											(v)a
				distance learning or telemedicine project,
											(vi)a
				rural utility infrastructure project, including any electric or telephone
				system,
											(vii)a project to
				expand broadband technology,
											(viii)a rural
				teleworks project, and
											(ix)any project
				described in any preceding clause carried out by the Delta Regional
				Authority.
											(C)Special
				rulesFor purposes of this paragraph—
											(i)any project
				described in subparagraph (B)(iv) for a farmer-owned entity may be considered a
				qualified project if such entity is located in a rural area, or in the case of
				a farmer-owned entity the headquarters of which are located in a nonrural area,
				if the project is located in a rural area, and
											(ii)any project for a
				farmer-owned entity which is a facility described in subparagraph (B)(iv) for
				agricultural producers may be considered a qualified project regardless of
				whether the facility is located in a rural or nonrural area.
											(3)Special use
				rules
										(A)Refinancing
				rulesFor purposes of paragraph (1)(B), a qualified project may
				be refinanced with proceeds of a rural renaissance bond only if the
				indebtedness being refinanced (including any obligation directly or indirectly
				refinanced by such indebtedness) was originally incurred after the date of the
				enactment of this section.
										(B)ReimbursementFor
				purposes of paragraph (1)(B), a rural renaissance bond may be issued to
				reimburse a borrower for amounts paid after the date of the enactment of this
				section with respect to a qualified project, but only if—
											(i)prior to the
				payment of the original expenditure, the borrower declared its intent to
				reimburse such expenditure with the proceeds of a rural renaissance
				bond,
											(ii)not later than 60
				days after payment of the original expenditure, the qualified issuer adopts an
				official intent to reimburse the original expenditure with such proceeds,
				and
											(iii)the reimbursement
				is made not later than 18 months after the date the original expenditure is
				paid.
											(C)Treatment of
				changes in useFor purposes of paragraph (1)(B), the proceeds of
				an issue shall not be treated as used for a qualified project to the extent
				that a borrower takes any action within its control which causes such proceeds
				not to be used for a qualified project. The Secretary shall prescribe
				regulations specifying remedial actions that may be taken (including conditions
				to taking such remedial actions) to prevent an action described in the
				preceding sentence from causing a bond to fail to be a rural renaissance
				bond.
										(e)Maturity
				limitations
									(1)Duration of
				termA bond shall not be treated as a rural renaissance bond if
				the maturity of such bond exceeds the maximum term determined by the Secretary
				under paragraph (2) with respect to such bond.
									(2)Maximum
				termDuring each calendar month, the Secretary shall determine
				the maximum term permitted under this paragraph for bonds issued during the
				following calendar month. Such maximum term shall be the term which the
				Secretary estimates will result in the present value of the obligation to repay
				the principal on the bond being equal to 50 percent of the face amount of such
				bond. Such present value shall be determined without regard to the requirements
				of paragraph (3) and using as a discount rate the average annual interest rate
				of tax-exempt obligations having a term of 10 years or more which are issued
				during the month. If the term as so determined is not a multiple of a whole
				year, such term shall be rounded to the next highest whole year.
									(3)Ratable
				principal amortization requiredA bond shall not be treated as a
				rural renaissance bond unless it is part of an issue which provides for an
				equal amount of principal to be paid by the qualified issuer during each
				calendar year that the issue is outstanding.
									(f)Limitation on
				amount of bonds designated
									(1)National
				limitationThere is a rural renaissance bond limitation of
				$200,000,000.
									(2)Allocation by
				SecretaryThe Secretary shall allocate the amount described in
				paragraph (1) among qualified projects in such manner as the Secretary
				determines appropriate.
									(g)Credit included
				in gross incomeGross income includes the amount of the credit
				allowed to the taxpayer under this section (determined without regard to
				subsection (c)) and the amount so included shall be treated as interest
				income.
								(h)Special rules
				relating to expenditures
									(1)In
				generalAn issue shall be treated as meeting the requirements of
				this subsection if, as of the date of issuance, the qualified issuer reasonably
				expects—
										(A)at least 95
				percent of the proceeds from the sale of the issue are to be spent for 1 or
				more qualified projects within the 5-year period beginning on the date of
				issuance of the rural renaissance bond,
										(B)a binding
				commitment with a third party to spend at least 10 percent of the proceeds from
				the sale of the issue will be incurred within the 6-month period beginning on
				the date of issuance of the rural renaissance bond or, in the case of a rural
				renaissance bond, the proceeds of which are to be loaned to 2 or more
				borrowers, such binding commitment will be incurred within the 6-month period
				beginning on the date of the loan of such proceeds to a borrower, and
										(C)such projects will
				be completed with due diligence and the proceeds from the sale of the issue
				will be spent with due diligence.
										(2)Extension of
				periodUpon submission of a request prior to the expiration of
				the period described in paragraph (1)(A), the Secretary may extend such period
				if the qualified issuer establishes that the failure to satisfy the 5-year
				requirement is due to reasonable cause and the related projects will continue
				to proceed with due diligence.
									(3)Failure to spend
				required amount of bond proceeds within 5 yearsTo the extent
				that less than 95 percent of the proceeds of such issue are expended by the
				close of the 5-year period beginning on the date of issuance (or if an
				extension has been obtained under paragraph (2), by the close of the extended
				period), the qualified issuer shall redeem all of the nonqualified bonds within
				90 days after the end of such period. For purposes of this paragraph, the
				amount of the nonqualified bonds required to be redeemed shall be determined in
				the same manner as under section 142.
									(i)Special rules
				relating to arbitrageA bond which is part of an issue shall not
				be treated as a rural renaissance bond unless, with respect to the issue of
				which the bond is a part, the qualified issuer satisfies the arbitrage
				requirements of section 148 with respect to proceeds of the issue.
								(j)Qualified
				issuerFor purposes of this section—
									(1)In
				GeneralThe term qualified issuer means any
				not-for-profit cooperative lender which has as of the date of the enactment of
				this section received a guarantee under section 306 of the Rural
				Electrification Act and which meets the requirement of paragraph (2).
									(2)User fee
				requirementThe requirement of this paragraph is met if the
				issuer of any rural renaissance bond makes grants for qualified projects as
				defined under subsection (d)(2) on a semi-annual basis every year that such
				bond is outstanding in an annual amount equal to one-half of the rate on United
				States Treasury Bills of the same maturity multiplied by the outstanding
				principal balance of rural renaissance bonds issued by such issuer.
									(k)Special rules
				relating to pool bondsNo portion of a pooled financing bond may
				be allocable to a loan unless the borrower has entered into a written loan
				commitment for such portion prior to the issue date of such issue.
								(l)Other
				definitions and special rulesFor purposes of this
				section—
									(1)BondThe
				term bond includes any obligation.
									(2)Pooled financing
				bondThe term pooled financing bond shall have the
				meaning given such term by section 149(f)(4)(A).
									(3)Rural
				areaThe term rural area means any area other
				than—
										(A)a city or town
				which has a population of greater than 50,000 inhabitants, or
										(B)the urbanized area
				contiguous and adjacent to such a city or town.
										(4)Partnership; S
				corporation; and other pass-thru entities
										(A)In
				GeneralUnder regulations prescribed by the Secretary, in the
				case of a partnership, trust, S corporation, or other pass-thru entity, rules
				similar to the rules of section 41(g) shall apply with respect to the credit
				allowable under subsection (a).
										(B)No basis
				adjustmentIn the case of a bond held by a partnership or an S
				corporation, rules similar to the rules under section 1397E(l) shall
				apply.
										(5)Bonds held by
				regulated investment companiesIf any rural renaissance bond is
				held by a regulated investment company, the credit determined under subsection
				(a) shall be allowed to shareholders of such company under procedures
				prescribed by the Secretary.
									(6)ReportingIssuers
				of rural renaissance bonds shall submit reports similar to the reports required
				under section
				149(e).
									.
					(b)ReportingSubsection
			 (d) of section 6049 (relating to returns regarding payments of interest) is
			 amended by adding at the end the following new paragraph:
						
							(9)Reporting of
				credit on rural renaissance bonds
								(A)In
				generalFor purposes of subsection (a), the term
				interest includes amounts includible in gross income under section
				54A(f) and such amounts shall be treated as paid on the credit allowance date
				(as defined in section 54A(b)(4)).
								(B)Reporting to
				corporations, etcExcept as otherwise provided in regulations, in
				the case of any interest described in subparagraph (A), subsection (b)(4) shall
				be applied without regard to subparagraphs (A), (H), (I), (J), (K), and (L)(i)
				of such subsection.
								(C)Regulatory
				authorityThe Secretary may prescribe such regulations as are
				necessary or appropriate to carry out the purposes of this paragraph, including
				regulations which require more frequent or more detailed
				reporting.
								.
					(c)Conforming
			 amendments
						(1)The table of
			 sections for subpart H of part IV of subchapter A of chapter 1 is amended by
			 adding at the end the following new item:
							
								
									Sec. 54A. Credit to holders of rural
				renaissance
				bonds.
								
								.
						(2)Section 54(c)(2)
			 is amended by inserting , section 54A, after subpart
			 C.
						(3)Section 1400N(l)(3)(B) is amended by
			 inserting , section 54A, after subpart C.
						(d)Issuance of
			 regulationsThe Secretary of Treasury shall issue regulations
			 required under section 54A of the Internal Revenue Code of 1986 (as added by
			 this section) not later than 120 days after the date of the enactment of this
			 Act.
					(e)Effective
			 dateThe amendments made by this section shall apply to bonds
			 issued after the date of the enactment of this Act and before January 1,
			 2010.
					154.Restoration of
			 deduction for travel expenses of spouse, etc. accompanying taxpayer on business
			 travel
					(a)In
			 generalSubsection (m) of
			 section 274 (relating to additional limitations on travel expenses) is amended
			 by adding at the end the following new paragraph:
						
							(4)TerminationParagraph
				(3) shall not apply to any expense paid or incurred after the date of the
				enactment of this paragraph and before January 1,
				2008.
							.
					(b)Effective
			 dateThe amendment made by
			 this section shall apply to amounts paid or incurred after the date of the
			 enactment of this Act.
					155.Technical
			 corrections
					(a)Technical
			 correction relating to look-through treatment of payments between related
			 controlled foreign corporations under the foreign personal holding company
			 rules
						(1)In
			 general
							(A)The first sentence
			 of section 954(c)(6)(A), as amended by section 103(b) of the Tax Increase
			 Prevention and Reconciliation Act of 2005, is amended by striking which
			 is not subpart F income and inserting which is neither subpart F
			 income nor income treated as effectively connected with the conduct of a trade
			 or business in the United States.
							(B)Section
			 954(c)(6)(A), as so amended, is amended by striking the last sentence and
			 inserting the following: The Secretary shall prescribe such regulations
			 as may be necessary or appropriate to carry out this paragraph, including such
			 regulations as may be necessary or appropriate to prevent the abuse of the
			 purposes of this paragraph.
							(2)Effective
			 dateThe amendments made by
			 this subsection shall take effect as if included in section 103(b) of the Tax
			 Increase Prevention and Reconciliation Act of 2005.
						(b)Technical
			 correction regarding authority to exercise reasonable cause and good faith
			 exception
						(1)In
			 generalSection 903(d)(2)(B)(iii) of the American Jobs Creation
			 Act of 2004, as amended by section 303(a) of the Gulf Opportunity Zone Act of
			 2005, is amended by inserting or the Secretary’s delegate after
			 the Secretary of the Treasury.
						(2)Effective
			 dateThe amendment made by this subsection shall take effect as
			 if included in the provisions of the American Jobs Creation Act of 2004 to
			 which it relates.
						IIIncrease in
			 Federal minimum wage
			201.Minimum
			 wage
				(a)In
			 generalSection 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) is amended to read as follows:
					
						(1)except as
				otherwise provided in this section, not less than—
							(A)$5.85 an hour,
				beginning on the 60th day after the date of enactment of the Fair Minimum Wage
				Act of 2005;
							(B)$6.55 an hour,
				beginning 12 months after that 60th day; and
							(C)$7.25 an hour,
				beginning 24 months after that 60th
				day;
							.
				(b)Effective
			 dateThe amendment made by subsection (a) shall take effect 60
			 days after the date of enactment of this Act.
				202.Applicability
			 of minimum wage to the Commonwealth of the Northern Mariana Islands
				(a)In
			 generalSection 6 of the Fair Labor Standards Act of 1938 (29
			 U.S.C. 206) shall apply to the Commonwealth of the Northern Mariana
			 Islands.
				(b)TransitionNotwithstanding
			 subsection (a), the minimum wage applicable to the Commonwealth of the Northern
			 Mariana Islands under section 6(a)(1) of the Fair Labor Standards Act of 1938
			 (29 U.S.C. 206(a)(1)) shall be—
					(1)$3.55 an hour,
			 beginning on the 60th day after the date of enactment of this Act; and
					(2)increased by
			 $0.50 an hour (or such lesser amount as may be necessary to equal the minimum
			 wage under section 6(a)(1) of such Act), beginning 6 months after the date of
			 enactment of this Act and every 6 months thereafter until the minimum wage
			 applicable to the Commonwealth of the Northern Mariana Islands under this
			 subsection is equal to the minimum wage set forth in such section.
					IIISurface Mining
			 Control and Reclamation Act Amendments of 2006
			301.Short
			 titleThis title may be cited
			 as the Surface Mining Control and
			 Reclamation Act Amendments of 2006.
			AMining Control and
			 Reclamation
				311.Abandoned Mine
			 Reclamation Fund and purposes
					(a)In
			 generalSection 401 of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231) is
			 amended—
						(1)in subsection
			 (c)—
							(A)by striking
			 paragraphs (2) and (6); and
							(B)by redesignating
			 paragraphs (3), (4), and (5) and paragraphs (7) through (13) as paragraphs (2)
			 through (11), respectively;
							(2)by striking
			 subsection (d) and inserting the following:
							
								(d)Availability of
				moneys; no fiscal year limitation
									(1)In
				generalMoneys from the fund for expenditures under subparagraphs
				(A) through (D) of section 402(g)(3) shall be available only when appropriated
				for those subparagraphs.
									(2)No fiscal year
				limitationAppropriations described in paragraph (1) shall be
				made without fiscal year limitation.
									(3)Other
				purposesMoneys from the fund shall be available for all other
				purposes of this title without prior appropriation as provided in subsection
				(f).
									;
						(3)in subsection
			 (e)—
							(A)in the second
			 sentence, by striking the needs of such fund and inserting
			 achieving the purposes of the transfers under section 402(h);
			 and
							(B)in the third
			 sentence, by inserting before the period the following: for the purpose
			 of the transfers under section 402(h); and
							(4)by
			 adding at the end the following:
							
								(f)General
				Limitation on Obligation Authority
									(1)In
				generalFrom amounts deposited into the fund under subsection
				(b), the Secretary shall distribute during each fiscal year beginning after
				September 30, 2007, an amount determined under paragraph (2).
									(2)Amounts
										(A)For fiscal years
				2008 through 2022For each of fiscal years 2008 through 2022, the
				amount distributed by the Secretary under this subsection shall be equal
				to—
											(i)the amounts
				deposited into the fund under paragraphs (1), (2), and (4) of subsection (b)
				for the preceding fiscal year that were allocated under paragraphs (1) and (5)
				of section 402(g); plus
											(ii)the amount needed
				for the adjustment under section 402(g)(8) for the current fiscal year.
											(B)Fiscal years
				2023 and thereafterFor fiscal year 2023 and each fiscal year
				thereafter, to the extent that funds are available, the Secretary shall
				distribute an amount equal to the amount distributed under subparagraph (A)
				during fiscal year 2022.
										(3)Distribution
										(A)In
				generalExcept as provided in subparagraph (B), for each fiscal
				year, of the amount to be distributed to States and Indian tribes pursuant to
				paragraph (2), the Secretary shall distribute—
											(i)the amounts
				allocated under paragraph (1) of section 402(g), the amounts allocated under
				paragraph (5) of section 402(g), and any amount reallocated under section
				411(h)(3) in accordance with section 411(h)(2), for grants to States and Indian
				tribes under section 402(g)(5); and
											(ii)the amounts
				allocated under section 402(g)(8).
											(B)ExclusionBeginning
				on October 1, 2007, certified States shall be ineligible to receive amounts
				under section 402(g)(1).
										(4)AvailabilityAmounts
				in the fund available to the Secretary for obligation under this subsection
				shall be available until expended.
									(5)Addition
										(A)In
				generalSubject to subparagraph (B), the amount distributed under
				this subsection for each fiscal year shall be in addition to the amount
				appropriated from the fund during the fiscal year.
										(B)ExceptionsNotwithstanding
				paragraph (3), the amount distributed under this subsection for the first 4
				fiscal years beginning on and after October 1, 2007, shall be equal to the
				following percentage of the amount otherwise required to be distributed:
											(i)50 percent in
				fiscal year 2008.
											(ii)50 percent in
				fiscal year 2009.
											(iii)75 percent in
				fiscal year 2010.
											(iv)75 percent in
				fiscal year
				2011.
											.
						(b)Conforming
			 amendmentSection 712(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1302(b)) is amended by striking
			 section 401(c)(11) and inserting section
			 401(c)(9).
					312.Reclamation
			 fee
					(a)Amounts
						(1)Fiscal years
			 2008–2012Effective October
			 1, 2007, section 402(a) of the Surface Mining Control and Reclamation Act of
			 1977 (30 U.S.C. 1232(a)) is amended—
							(A)by striking
			 35 and inserting 31.5;
							(B)by striking
			 15 and inserting 13.5; and
							(C)by striking
			 10 cents and inserting 9 cents.
							(2)Fiscal years
			 2013–2021Effective October 1, 2012, section 402(a) of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(a)) (as
			 amended by paragraph (1)) is amended—
							(A)by striking
			 31.5 and inserting 28;
							(B)by striking
			 13.5 and inserting 12; and
							(C)by striking
			 9 cents and inserting 8 cents.
							(b)DurationEffective
			 September 30, 2007, section 402(b) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1232(b)) (as amended by section 7007 of the
			 Emergency Supplemental Appropriations Act for Defense, the Global War on
			 Terror, and Hurricane Recovery, 2006 (Public Law 109–234; 120 Stat. 484)) is
			 amended by striking September 30, 2007 and all that follows
			 through the end of the sentence and inserting September 30,
			 2021..
					(c)Allocation of
			 fundsSection 402(g) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1232(g)) is amended—
						(1)in paragraph
			 (1)(D)—
							(A)by inserting
			 (except for grants awarded during fiscal years 2008, 2009, and 2010 to
			 the extent not expended within 5 years) after this
			 paragraph; and
							(B)by striking
			 in any area under paragraph (2), (3), (4), or (5) and inserting
			 under paragraph (5);
							(2)by striking
			 paragraph (2) and inserting:
							
								(2)In making the grants referred to in
				paragraph (1)(C) and the grants referred to in paragraph (5), the Secretary
				shall ensure strict compliance by the States and Indian tribes with the
				priorities described in section 403(a) until a certification is made under
				section
				411(a).
								;
						(3)in paragraph
			 (3)—
							(A)in the matter
			 preceding subparagraph (A), by striking paragraphs (2) and and
			 inserting paragraph;
							(B)in subparagraph
			 (A), by striking 401(c)(11) and inserting
			 401(c)(9); and
							(C)by adding at the
			 end the following:
								
									(E)For the purpose of paragraph
				(8).
									;
							(4)in paragraph
			 (5)—
							(A)by inserting
			 (A) after (5);
							(B)in the first
			 sentence, by striking 40 and inserting 60;
							(C)in the last
			 sentence, by striking Funds allocated or expended by the Secretary under
			 paragraphs (2), (3), or (4) and inserting Funds made available
			 under paragraph (3) or (4); and
							(D)by adding at the
			 end the following:
								
									(B)Any amount that is reallocated and
				available under section 411(h)(3) shall be in addition to amounts that are
				allocated under subparagraph (A).
									;
				and
							(5)by striking
			 paragraphs (6) through (8) and inserting the following:
							
								(6)(A)Any State with an
				approved abandoned mine reclamation program pursuant to section 405 may receive
				and retain, without regard to the 3-year limitation referred to in paragraph
				(1)(D), up to 30 percent of the total of the grants made annually to the State
				under paragraphs (1) and (5) if those amounts are deposited into an acid mine
				drainage abatement and treatment fund established under State law, from which
				amounts (together with all interest earned on the amounts) are expended by the
				State for the abatement of the causes and the treatment of the effects of acid
				mine drainage in a comprehensive manner within qualified hydrologic units
				affected by coal mining practices.
									(B)In this paragraph, the term
				qualified hydrologic unit means a hydrologic unit—
										(i)in which the water quality has been
				significantly affected by acid mine drainage from coal mining practices in a
				manner that adversely impacts biological resources; and
										(ii)that contains land and water that
				are—
											(I)eligible pursuant to section 404
				and include any of the priorities described in section 403(a); and
											(II)the subject of expenditures by the
				State from the forfeiture of bonds required under section 509 or from other
				States sources to abate and treat acid mine drainage.
											(7)In complying with the priorities
				described in section 403(a), any State or Indian tribe may use amounts
				available in grants made annually to the State or tribe under paragraphs (1)
				and (5) for the reclamation of eligible land and water described in section
				403(a)(3) before the completion of reclamation projects under paragraphs (1)
				and (2) of section 403(a) only if the expenditure of funds for the reclamation
				is done in conjunction with the expenditure before, on, or after the date of
				enactment of the Surface Mining Control and
				Reclamation Act Amendments of 2006 of funds for reclamation
				projects under paragraphs (1) and (2) of section 403(a).
								(8)(A)In making funds
				available under this title, the Secretary shall ensure that the grant awards
				total not less than $3,000,000 annually to each State and each Indian tribe
				having an approved abandoned mine reclamation program pursuant to section 405
				and eligible land and water pursuant to section 404, so long as an allocation
				of funds to the State or tribe is necessary to achieve the priorities stated in
				paragraphs (1) and (2) of section 403(a).
									(B)Notwithstanding any other provision
				of law, this paragraph applies to the States of Tennessee and
				Missouri.
									.
						(d)Transfers of
			 interest earned by abandoned mine reclamation fundSection
			 402 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232)
			 is amended by striking subsection (h) and inserting the following:
						
							(h)Transfers of
				interest earned by fund
								(1)In
				general
									(A)Transfers to
				combined benefit fundAs soon as practicable after the beginning
				of fiscal year 2007 and each fiscal year thereafter, and before making any
				allocation with respect to the fiscal year under subsection (g), the Secretary
				shall use an amount not to exceed the amount of interest that the Secretary
				estimates will be earned and paid to the fund during the fiscal year to make
				the transfer described in paragraph (2)(A).
									(B)Transfers to
				1992 and 1993 plansAs soon as practicable after the beginning of
				fiscal year 2008 and each fiscal year thereafter, and before making any
				allocation with respect to the fiscal year under subsection (g), the Secretary
				shall use an amount not to exceed the amount of interest that the Secretary
				estimates will be earned and paid to the fund during the fiscal year (reduced
				by the amount used under subparagraph (A)) to make the transfers described in
				paragraphs (2)(B) and (2)(C).
									(2)Transfers
				describedThe transfers referred to in paragraph (1) are the
				following:
									(A)United mine
				workers of america combined benefit fundA transfer to the United
				Mine Workers of America Combined Benefit Fund equal to the amount that the
				trustees of the Combined Benefit Fund estimate will be expended from the fund
				for the fiscal year in which the transfer is made, reduced by—
										(i)the amount the
				trustees of the Combined Benefit Fund estimate the Combined Benefit Fund will
				receive during the fiscal year in—
											(I)required premiums;
				and
											(II)payments paid by
				Federal agencies in connection with benefits provided by the Combined Benefit
				Fund; and
											(ii)the amount the
				trustees of the Combined Benefit Fund estimate will be expended during the
				fiscal year to provide health benefits to beneficiaries who are unassigned
				beneficiaries solely as a result of the application of section 9706(h)(1) of
				the Internal Revenue Code of 1986, but only to the extent that such amount does
				not exceed the amounts described in subsection (i)(1)(A) that the Secretary
				estimates will be available to pay such estimated expenditures.
										(B)United mine
				workers of America 1992 benefit planA transfer to the United
				Mine Workers of America 1992 Benefit Plan, in an amount equal to the difference
				between—
										(i)the amount that
				the trustees of the 1992 UMWA Benefit Plan estimate will be expended from the
				1992 UMWA Benefit Plan during the next calendar year to provide the benefits
				required by the 1992 UMWA Benefit Plan on the date of enactment of this
				subparagraph; minus
										(ii)the amount that
				the trustees of the 1992 UMWA Benefit Plan estimate the 1992 UMWA Benefit Plan
				will receive during the next calendar year in—
											(I)required monthly
				per beneficiary premiums, including the amount of any security provided to the
				1992 UMWA Benefit Plan that is available for use in the provision of benefits;
				and
											(II)payments paid by
				Federal agencies in connection with benefits provided by the 1992 UMWA benefit
				plan.
											(C)Multiemployer
				health benefit planA transfer to the Multiemployer Health
				Benefit Plan established after July 20, 1992, by the parties that are the
				settlors of the 1992 UMWA Benefit Plan referred to in subparagraph (B)
				(referred to in this subparagraph and subparagraph (D) as the
				Plan), in an amount equal to the excess (if any) of—
										(i)the amount that
				the trustees of the Plan estimate will be expended from the Plan during the
				next calendar year, to provide benefits no greater than those provided by the
				Plan as of December 31, 2006; over
										(ii)the amount that
				the trustees estimated the Plan will receive during the next calendar year in
				payments paid by Federal agencies in connection with benefits provided by the
				Plan.
										Such
				excess shall be calculated by taking into account only those beneficiaries
				actually enrolled in the Plan as of December 31, 2006, who are eligible to
				receive benefits under the Plan on the first day of the calendar year for which
				the transfer is made.(D)Individuals
				considered enrolledFor purposes of subparagraph (C), any
				individual who was eligible to receive benefits from the Plan as of the date of
				enactment of this subsection, even though benefits were being provided to the
				individual pursuant to a settlement agreement approved by order of a bankruptcy
				court entered on or before September 30, 2004, will be considered to be
				actually enrolled in the Plan and shall receive benefits from the Plan
				beginning on December 31, 2006.
									(3)AdjustmentIf,
				for any fiscal year, the amount of a transfer under subparagraph (A), (B), or
				(C) of paragraph (2) is more or less than the amount required to be transferred
				under that subparagraph, the Secretary shall appropriately adjust the amount
				transferred under that subparagraph for the next fiscal year.
								(4)Additional
				amounts
									(A)Previously
				credited interestNotwithstanding any other provision of law, any
				interest credited to the fund that has not previously been transferred to the
				Combined Benefit Fund referred to in paragraph (2)(A) under this
				section—
										(i)shall be held in
				reserve by the Secretary until such time as necessary to make the payments
				under subparagraphs (A) and (B) of subsection (i)(1), as described in clause
				(ii); and
										(ii)in the event that
				the amounts described in subsection (i)(1) are insufficient to make the maximum
				payments described in subparagraphs (A) and (B) of subsection (i)(1), shall be
				used by the Secretary to supplement the payments so that the maximum amount
				permitted under those paragraphs is paid.
										(B)Previously
				allocated amountsAll amounts allocated under subsection (g)(2)
				before the date of enactment of this subparagraph for the program described in
				section 406, but not appropriated before that date, shall be available to the
				Secretary to make the transfers described in paragraph (2).
									(C)Adequacy of
				previously credited interestThe Secretary shall—
										(i)consult with the
				trustees of the plans described in paragraph (2) at reasonable intervals;
				and
										(ii)notify Congress
				if a determination is made that the amounts held in reserve under subparagraph
				(A) are insufficient to meet future requirements under subparagraph
				(A)(ii).
										(D)Additional
				reserve amountsIn addition to amounts held in reserve under
				subparagraph (A), there is authorized to be appropriated such sums as may be
				necessary for transfer to the fund to carry out the purposes of subparagraph
				(A)(ii).
									(E)Inapplicability
				of capThe limitation described in subsection (i)(3)(A) shall not
				apply to payments made from the reserve fund under this paragraph.
									(5)Limitations
									(A)Availability of
				funds for next fiscal yearThe Secretary may make transfers under
				subparagraphs (B) and (C) of paragraph (2) for a calendar year only if the
				Secretary determines, using actuarial projections provided by the trustees of
				the Combined Benefit Fund referred to in paragraph (2)(A), that amounts will be
				available under paragraph (1), after the transfer, for the next fiscal year for
				making the transfer under paragraph (2)(A).
									(B)Rate of
				contributions of obligors
										(i)In
				general
											(I)RateA transfer under paragraph (2)(C) shall not
				be made for a calendar year unless the persons that are obligated to contribute
				to the plan referred to in paragraph (2)(C) on the date of the transfer are
				obligated to make the contributions at rates that are no less than those in
				effect on the date which is 30 days before the date of enactment of this
				subsection.
											(II)ApplicationThe contributions described in subclause
				(I) shall be applied first to the provision of benefits to those plan
				beneficiaries who are not described in paragraph (2)(C)(ii).
											(ii)Initial
				contributions
											(I)In
				generalFrom the date of
				enactment of the Surface Mining Control and Reclamation Act Amendments of 2006
				through December 31, 2010, the persons that, on the date of enactment of that
				Act, are obligated to contribute to the plan referred to in paragraph (2)(C)
				shall be obligated, collectively, to make contributions equal to the amount
				described in paragraph (2)(C), less the amount actually transferred due to the
				operation of subparagraph (C).
											(II)First calendar
				yearCalendar year 2006 is the first calendar year for which
				contributions are required under this clause.
											(III)Amount of
				contribution for 2006Except as provided in subclause (IV), the
				amount described in paragraph (2)(C) for calendar year 2006 shall be calculated
				as if paragraph (2)(C) had been in effect during 2005.
											(IV)LimitationThe
				contributions required under this clause for calendar year 2006 shall not
				exceed the amount necessary for solvency of the plan described in paragraph
				(2)(C), measured as of December 31, 2006 and taking into account all assets
				held by the plan as of that date.
											(iii)DivisionThe
				collective annual contribution obligation required under clause (ii) shall be
				divided among the persons subject to the obligation, and applied uniformly,
				based on the hours worked for which contributions referred to in clause (i)
				would be owed.
										(C)Phase-in of
				transfersFor each of calendar years 2008 through 2010, the
				transfers required under subparagraphs (B) and (C) of paragraph (2) shall equal
				the following amounts:
										(i)For calendar year
				2008, the Secretary shall make transfers equal to 25 percent of the amounts
				that would otherwise be required under subparagraphs (B) and (C) of paragraph
				(2).
										(ii)For calendar year
				2009, the Secretary shall make transfers equal to 50 percent of the amounts
				that would otherwise be required under subparagraphs (B) and (C) of paragraph
				(2).
										(iii)For calendar
				year 2010, the Secretary shall make transfers equal to 75 percent of the
				amounts that would otherwise be required under subparagraphs (B) and (C) of
				paragraph (2).
										(i)Funding
								(1)In
				generalSubject to paragraph (3), out of any funds in the
				Treasury not otherwise appropriated, the Secretary of the Treasury shall
				transfer to the plans described in subsection (h)(2) such sums as are necessary
				to pay the following amounts:
									(A)To the Combined Fund (as defined in section
				9701(a)(5) of the Internal Revenue Code of 1986 and referred to in this
				paragraph as the Combined Fund), the amount that the trustees of
				the Combined Fund estimate will be expended from premium accounts maintained by
				the Combined Fund for the fiscal year to provide benefits for beneficiaries who
				are unassigned beneficiaries solely as a result of the application of section
				9706(h)(1) of the Internal Revenue Code of 1986, subject to the following
				limitations:
										(i)For fiscal year 2008, the amount paid under
				this subparagraph shall equal—
											(I)the amount
				described in subparagraph (A); minus
											(II)the amounts
				required under section 9706(h)(3)(A) of the Internal Revenue Code of
				1986.
											(ii)For fiscal year
				2009, the amount paid under this subparagraph shall equal—
											(I)the amount
				described in subparagraph (A); minus
											(II)the amounts
				required under section 9706(h)(3)(B) of the Internal Revenue Code of
				1986.
											(iii)For fiscal year
				2010, the amount paid under this subparagraph shall equal—
											(I)the amount
				described in subparagraph (A); minus
											(II)the amounts
				required under section 9706(h)(3)(C) of the Internal Revenue Code of
				1986.
											(B)On certification
				by the trustees of any plan described in subsection (h)(2) that the amount
				available for transfer by the Secretary pursuant to this section (determined
				after application of any limitation under subsection (h)(5)) is less than the
				amount required to be transferred, to the plan the amount necessary to meet the
				requirement of subsection (h)(2).
									(C)To the Combined Fund, $9,000,000 on October
				1, 2007, $9,000,000 on October 1, 2008, and $9,000,000 on October 1, 2009
				(which amounts shall not be exceeded) to provide a refund of any premium (as
				described in section 9704(a) of the Internal Revenue Code of 1986) paid on or
				before September 7, 2000, to the Combined Fund, plus interest on the premium
				calculated at the rate of 7.5 percent per year, on a proportional basis and to
				be paid not later than 60 days after the date on which each payment is received
				by the Combined Fund, to those signatory operators (to the extent that the
				Combined Fund has not previously returned the premium amounts to the
				operators), or any related persons to the operators (as defined in section
				9701(c) of the Internal Revenue Code of 1986), or their heirs, successors, or
				assigns who have been denied the refunds as the result of final judgments or
				settlements if—
										(i)prior to the date of enactment of this
				paragraph, the signatory operator (or any related person to the
				operator)—
											(I)had all of its beneficiary assignments made
				under section 9706 of the Internal Revenue Code of 1986 voided by the
				Commissioner of the Social Security Administration; and
											(II)was subject to a
				final judgment or final settlement of litigation adverse to a claim by the
				operator that the assignment of beneficiaries under section 9706 of the
				Internal Revenue Code of 1986 was unconstitutional as applied to the operator;
				and
											(ii)on or before
				September 7, 2000, the signatory operator (or any related person to the
				operator) had paid to the Combined Fund any premium amount that had not been
				refunded.
										(2)Payments to
				States and Indian tribesSubject to paragraph (3), out of any
				funds in the Treasury not otherwise appropriated, the Secretary of the Treasury
				shall transfer to the Secretary of the Interior for distribution to States and
				Indian tribes such sums as are necessary to pay amounts described in paragraphs
				(1)(A) and (2)(A) of section 411(h).
								(3)Limitations
									(A)CapThe
				total amount transferred under this subsection for any fiscal year shall not
				exceed $490,000,000.
									(B)Insufficient
				amountsIn a case in which the amount required to be transferred
				without regard to this paragraph exceeds the maximum annual limitation in
				subparagraph (A), the Secretary shall adjust the transfers of funds so
				that—
										(i)each transfer for
				the fiscal year is a percentage of the amount described;
										(ii)the amount is
				determined without regard to subsection (h)(5)(A); and
										(iii)the percentage
				transferred is the same for all transfers made under this subsection for the
				fiscal year.
										(4)Availability of
				fundsFunds shall be transferred under paragraph (1) and (2)
				beginning in fiscal year 2008 and each fiscal year thereafter, and shall remain
				available until
				expended.
								.
					313.Objectives of
			 FundSection 403 of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1233) is
			 amended—
					(1)in subsection
			 (a)—
						(A)in paragraph
			 (1)—
							(i)by
			 striking (1) the protection and inserting the following:
								
									(1)(A)the
				protection;
										;
							(ii)in
			 subparagraph (A) (as designated by clause (i)), by striking general
			 welfare,; and
							(iii)by
			 adding at the end the following:
								
									(B)the restoration of land and water
				resources and the environment that—
										(i)have been degraded by the adverse
				effects of coal mining practices; and
										(ii)are adjacent to a site that has
				been or will be remediated under subparagraph
				(A);
										;
							(B)in paragraph
			 (2)—
							(i)by
			 striking (2) the protection and inserting the following:
								
									(2)(A)the
				protection
										;
							(ii)in
			 subparagraph (A) (as designated by clause (i), by striking health,
			 safety, and general welfare and inserting health and
			 safety; and
							(iii)by
			 adding at the end the following:
								
									(B)the restoration of land and water
				resources and the environment that—
										(i)have been degraded by the adverse
				effects of coal mining practices; and
										(ii)are adjacent to a site that has
				been or will be remediated under subparagraph (A);
				and
										;
							(C)in paragraph (3),
			 by striking the semicolon at the end and inserting a period; and
						(D)by striking
			 paragraphs (4) and (5);
						(2)in subsection
			 (b)—
						(A)by striking the
			 subsection heading and inserting Water supply restoration.—; and
						(B)in paragraph (1),
			 by striking up to 30 percent of the; and
						(3)in
			 the second sentence of subsection (c), by inserting , subject to the
			 approval of the Secretary, after amendments.
					314.Reclamation of
			 rural land
					(a)AdministrationSection 406(h) of the Surface Mining
			 Control and Reclamation Act of 1977 (30 U.S.C. 1236(h)) is amended by striking
			 Soil Conservation Service and inserting Natural Resources
			 Conservation Service.
					(b)Authorization of
			 appropriations for carrying out rural land reclamationSection
			 406 of the Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1236)
			 is amended by adding at the end the following:
						
							(i)There are
				authorized to be appropriated to the Secretary of Agriculture, from amounts in
				the Treasury other than amounts in the fund, such sums as may be necessary to
				carry out this
				section.
							.
					315.LiensSection 408(a) of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1238) is amended in the last sentence by
			 striking who owned the surface prior to May 2, 1977, and.
				316.CertificationSection 411 of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1240a) is amended—
					(1)in subsection
			 (a)—
						(A)by inserting
			 (1) before the first sentence; and
						(B)by adding at the
			 end the following:
							
								(2)(A)The Secretary may, on the
				initiative of the Secretary, make the certification referred to in paragraph
				(1) on behalf of any State or Indian tribe referred to in paragraph (1) if on
				the basis of the inventory referred to in section 403(c) all reclamation
				projects relating to the priorities described in section 403(a) for eligible
				land and water pursuant to section 404 in the State or tribe have been
				completed.
									(B)The Secretary shall only make the
				certification after notice in the Federal Register and opportunity for public
				comment.
									;
				and
						(2)by adding at the
			 end the following:
						
							(h)Payments to
				States and Indian tribes
								(1)In
				general
									(A)Payments
										(i)In
				generalNotwithstanding section 401(f)(3)(B), from funds referred
				to in section 402(i)(2), the Secretary shall make payments to States or Indian
				tribes for the amount due for the aggregate unappropriated amount allocated to
				the State or Indian tribe under subparagraph (A) or (B) of section
				402(g)(1).
										(ii)Conversion as
				equivalent paymentsAmounts allocated under subparagraphs (A) or
				(B) of section 402(g)(1) shall be reallocated to the allocation established in
				section 402(g)(5) in amounts equivalent to payments made to States or Indian
				tribes under this paragraph.
										(B)Amount
				dueIn this paragraph, the term amount due means the
				unappropriated amount allocated to a State or Indian tribe before October 1,
				2007, under subparagraph (A) or (B) of section 402(g)(1).
									(C)SchedulePayments
				under subparagraph (A) shall be made in 7 equal annual installments, beginning
				with fiscal year 2008.
									(D)Use of
				funds
										(i)Certified states
				and indian tribesA State or Indian tribe that makes a
				certification under subsection (a) in which the Secretary concurs shall use any
				amounts provided under this paragraph for the purposes established by the State
				legislature or tribal council of the Indian tribe, with priority given for
				addressing the impacts of mineral development.
										(ii)Uncertified
				States and Indian tribesA State or Indian tribe that has not
				made a certification under subsection (a) in which the Secretary has concurred
				shall use any amounts provided under this paragraph for the purposes described
				in section 403.
										(2)Subsequent State
				and Indian tribe share for certified States and Indian tribes
									(A)In
				generalNotwithstanding section 401(f)(3)(B), from funds referred
				to in section 402(i)(2), the Secretary shall pay to each certified State or
				Indian tribe an amount equal to the sum of the aggregate unappropriated amount
				allocated on or after October 1, 2007, to the certified State or Indian tribe
				under subparagraph (A) or (B) of section 402(g)(1).
									(B)Certified State
				or Indian tribe definedIn this paragraph the term
				certified State or Indian tribe means a State or Indian tribe for
				which a certification is made under subsection (a) in which the Secretary
				concurs.
									(3)Manner of
				payment
									(A)In
				generalSubject to
				subparagraph (B), payments to States or Indian tribes under this subsection
				shall be made without regard to any limitation in section 401(d) and
				concurrently with payments to States under that section.
									(B)Initial
				paymentsThe first 3 payments made to any State or Indian tribe
				shall be reduced to 25 percent, 50 percent, and 75 percent, respectively, of
				the amounts otherwise required under paragraph (2)(A).
									(C)InstallmentsAmounts
				withheld from the first 3 annual installments as provided under subparagraph
				(B) shall be paid in 2 equal annual installments beginning with fiscal year
				2018.
									(4)Reallocation
									(A)In
				generalThe amount allocated to any State or Indian tribe under
				subparagraph (A) or (B) of section 402(g)(1) that is paid to the State or
				Indian tribe as a result of a payment under paragraph (1) or (2) shall be
				reallocated and available for grants under section 402(g)(5).
									(B)AllocationThe
				grants shall be allocated based on the amount of coal historically produced
				before August 3, 1977, in the same manner as under section
				402(g)(5).
									.
					317.Remining
			 incentivesTitle IV of the
			 Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1231 et seq.) is
			 amended by adding at the following:
					
						415.Remining
				incentives
							(a)In
				generalNotwithstanding any
				other provision of this Act, the Secretary may, after opportunity for public
				comment, promulgate regulations that describe conditions under which amounts in
				the fund may be used to provide incentives to promote remining of eligible land
				under section 404 in a manner that leverages the use of amounts from the fund
				to achieve more reclamation with respect to the eligible land than would be
				achieved without the incentives.
							(b)RequirementsAny
				regulations promulgated under subsection (a) shall specify that the incentives
				shall apply only if the Secretary determines, with the concurrence of the State
				regulatory authority referred to in title V, that, without the incentives, the
				eligible land would not be likely to be remined and reclaimed.
							(c)Incentives
								(1)In
				generalIncentives that may be considered for inclusion in the
				regulations promulgated under subsection (a) include, but are not limited
				to—
									(A)a rebate or waiver
				of the reclamation fees required under section 402(a); and
									(B)the use of amounts
				in the fund to provide financial assurance for remining operations in lieu of
				all or a portion of the performance bonds required under section 509.
									(2)Limitations
									(A)UseA
				rebate or waiver under paragraph (1)(A) shall be used only for operations
				that—
										(i)remove or
				reprocess abandoned coal mine waste; or
										(ii)conduct remining
				activities that meet the priorities specified in paragraph (1) or (2) of
				section 403(a).
										(B)AmountThe
				amount of a rebate or waiver provided as an incentive under paragraph (1)(A) to
				remine or reclaim eligible land shall not exceed the estimated cost of
				reclaiming the eligible land under this
				section.
									.
				318.Extension of
			 limitation on application of prohibition on issuance of permitSection 510(e) of the Surface Mining Control
			 and Reclamation Act of 1977 (30 U.S.C. 1260(e)) is amended by striking the last
			 sentence.
				319.Tribal
			 regulation of surface coal mining and reclamation operations
					(a)In
			 generalSection 710 of the Surface Mining Control and Reclamation
			 Act of 1977 (30 U.S.C. 1300) is amended by adding at the end the
			 following:
						
							(j)Tribal
				regulatory authority
								(1)Tribal
				regulatory programs
									(A)In
				generalNotwithstanding any other provision of law, an Indian
				tribe may apply for, and obtain the approval of, a tribal program under section
				503 regulating in whole or in part surface coal mining and reclamation
				operations on reservation land under the jurisdiction of the Indian tribe using
				the procedures of section 504(e).
									(B)References to
				StateFor purposes of this subsection and the implementation and
				administration of a tribal program under title V, any reference to a
				State in this Act shall be considered to be a reference to a
				tribe.
									(2)Conflicts of
				interest
									(A)In
				generalThe fact that an individual is a member of an Indian
				tribe does not in itself constitute a violation of section 201(f).
									(B)Employees of
				tribal regulatory authorityAny employee of a tribal regulatory
				authority shall not be eligible for a per capita distribution of any proceeds
				from coal mining operations conducted on Indian reservation lands under this
				Act.
									(3)Sovereign
				immunityTo receive primary regulatory authority under section
				504(e), an Indian tribe shall waive sovereign immunity for purposes of section
				520 and paragraph (4).
								(4)Judicial
				review
									(A)Civil
				actions
										(i)In
				generalAfter exhausting all tribal remedies with respect to a
				civil action arising under a tribal program approved under section 504(e), an
				interested party may file a petition for judicial review of the civil action in
				the United States circuit court for the circuit in which the surface coal
				mining operation named in the petition is located.
										(ii)Scope of
				review
											(I)Questions of
				lawThe United States circuit court shall review de novo any
				questions of law under clause (i).
											(II)Findings of
				factThe United States circuit court shall review findings of
				fact under clause (i) using a clearly erroneous standard.
											(B)Criminal
				actionsAny criminal action brought under section 518 with
				respect to surface coal mining or reclamation operations on Indian reservation
				lands shall be brought in—
										(i)the United States
				District Court for the District of Columbia; or
										(ii)the United States
				district court in which the criminal activity is alleged to have
				occurred.
										(5)Grants
									(A)In
				generalExcept as provided in subparagraph (B), grants for
				developing, administering, and enforcing tribal programs approved in accordance
				with section 504(e) shall be provided to an Indian tribe in accordance with
				section 705.
									(B)ExceptionNotwithstanding
				subparagraph (A), the Federal share of the costs of developing, administering,
				and enforcing an approved tribal program shall be 100 percent.
									(6)ReportNot
				later than 18 months after the date on which a tribal program is approved under
				subsection (e) of section 504, the Secretary shall submit to the appropriate
				committees of Congress a report, developed in cooperation with the applicable
				Indian tribe, on the tribal program that includes a recommendation of the
				Secretary on whether primary regulatory authority under that subsection should
				be expanded to include additional Indian
				lands.
								.
					(b)Conforming
			 amendmentSection 710(i) of the Surface Mining Control and
			 Reclamation Act of 1977 (30 U.S.C. 1300(i)) is amended in the first sentence by
			 striking , except and all that follows through section
			 503.
					BCoal Industry
			 Retiree Health Benefit Act 
				321.Certain related
			 persons and successors in interest relieved of liability if premiums
			 prepaid
					(a)Combined Benefit
			 Fund
						(1)In
			 generalSection 9704 of the Internal Revenue Code of 1986
			 (relating to liability of assigned operators) is amended by adding at the end
			 the following new subsection:
							
								(j)Prepayment of
				premium liability
									(1)In
				generalIf—
										(A)a payment meeting
				the requirements of paragraph (3) is made to the Combined Fund by or on behalf
				of—
											(i)any assigned
				operator to which this subsection applies, or
											(ii)any related
				person to any assigned operator described in clause (i), and
											(B)the common parent
				of the controlled group of corporations described in paragraph (2)(B) is
				jointly and severally liable for any premium under this section which (but for
				this subsection) would be required to be paid by the assigned operator or
				related person,
										then such
				common parent (and no other person) shall be liable for such premium.(2)Assigned
				operators to which subsection applies
										(A)In
				generalThis subsection shall apply to any assigned operator
				if—
											(i)the assigned
				operator (or a related person to the assigned operator)—
												(I)made contributions
				to the 1950 UMWA Benefit Plan and the 1974 UMWA Benefit Plan for employment
				during the period covered by the 1988 agreement; and
												(II)is not a 1988
				agreement operator,
												(ii)the assigned
				operator (and all related persons to the assigned operator) are not actively
				engaged in the production of coal as of July 1, 2005, and
											(iii)the assigned
				operator was, as of July 20, 1992, a member of a controlled group of
				corporations described in subparagraph (B).
											(B)Controlled group
				of corporationsA controlled group of corporations is described
				in this subparagraph if the common parent of such group is a corporation the
				shares of which are publicly traded on a United States exchange.
										(C)Coordination
				with repeal of assignmentsA person shall not fail to be treated
				as an assigned operator to which this subsection applies solely because the
				person ceases to be an assigned operator by reason of section 9706(h)(1) if the
				person otherwise meets the requirements of this subsection and is liable for
				the payment of premiums under section 9706(h)(3).
										(D)Controlled
				groupFor purposes of this subsection, the term controlled
				group of corporations has the meaning given such term by section
				52(a).
										(3)RequirementsA
				payment meets the requirements of this paragraph if—
										(A)the amount of the
				payment is not less than the present value of the total premium liability under
				this chapter with respect to the Combined Fund of the assigned operators or
				related persons described in paragraph (1) or their assignees, as determined by
				the operator's or related person's enrolled actuary (as defined in section
				7701(a)(35)) using actuarial methods and assumptions each of which is
				reasonable and which are reasonable in the aggregate, as determined by such
				enrolled actuary;
										(B)such enrolled
				actuary files with the Secretary of Labor a signed actuarial report
				containing—
											(i)the date of the
				actuarial valuation applicable to the report; and
											(ii)a
				statement by the enrolled actuary signing the report that, to the best of the
				actuary's knowledge, the report is complete and accurate and that in the
				actuary’s opinion the actuarial assumptions used are in the aggregate
				reasonably related to the experience of the operator and to reasonable
				expectations; and
											(C)90 calendar days
				have elapsed after the report required by subparagraph (B) is filed with the
				Secretary of Labor, and the Secretary of Labor has not notified the assigned
				operator in writing that the requirements of this paragraph have not been
				satisfied.
										(4)Use of
				prepaymentThe Combined Fund shall—
										(A)establish and
				maintain an account for each assigned operator or related person by, or on
				whose behalf, a payment described in paragraph (3) was made,
										(B)credit such
				account with such payment (and any earnings thereon), and
										(C)use all amounts in
				such account exclusively to pay premiums that would (but for this subsection)
				be required to be paid by the assigned operator.
										Upon
				termination of the obligations for the premium liability of any assigned
				operator or related person for which such account is maintained, all funds
				remaining in such account (and earnings thereon) shall be refunded to such
				person as may be designated by the common parent described in paragraph
				(1)(B)..
						(b)Individual
			 employer plansSection 9711(c) of the Internal Revenue Code of
			 1986 (relating to joint and several liability) is amended to read as
			 follows:
						
							(c)Joint and
				several liability of related persons
								(1)In
				generalExcept as provided in paragraph (2), each related person
				of a last signatory operator to which subsection (a) or (b) applies shall be
				jointly and severally liable with the last signatory operator for the provision
				of health care coverage described in subsection (a) or (b).
								(2)Liability
				limited if security providedIf—
									(A)security meeting
				the requirements of paragraph (3) is provided by or on behalf of—
										(i)any last signatory
				operator which is an assigned operator described in section 9704(j)(2),
				or
										(ii)any related person
				to any last signatory operator described in clause (i), and
										(B)the common parent
				of the controlled group of corporations described in section 9704(j)(2)(B) is
				jointly and severally liable for the provision of health care under this
				section which, but for this paragraph, would be required to be provided by the
				last signatory operator or related person,
									then, as
				of the date the security is provided, such common parent (and no other person)
				shall be liable for the provision of health care under this section which the
				last signatory operator or related person would otherwise be required to
				provide. Security may be provided under this paragraph without regard to
				whether a payment was made under section 9704(j).(3)SecuritySecurity
				meets the requirements of this paragraph if—
									(A)the
				security—
										(i)is
				in the form of a bond, letter of credit, or cash escrow,
										(ii)is provided to
				the trustees of the 1992 UMWA Benefit Plan solely for the purpose of paying
				premiums for beneficiaries who would be described in section 9712(b)(2)(B) if
				the requirements of this section were not met by the last signatory operator,
				and
										(iii)is in an amount
				equal to 1 year of liability of the last signatory operator under this section,
				determined by using the average cost of such operator's liability during the
				prior 3 calendar years;
										(B)the security is in
				addition to any other security required under any other provision of this
				title; and
									(C)the security
				remains in place for 5 years.
									(4)Refunds of
				securityThe remaining amount of any security provided under this
				subsection (and earnings thereon) shall be refunded to the last signatory
				operator as of the earlier of—
									(A)the termination of
				the obligations of the last signatory operator under this section, or
									(B)the end of the
				5-year period described in paragraph
				(4)(C).
									.
					(c)1992 UMWA
			 Benefit PlanSection 9712(d)(4) of the Internal Revenue Code of
			 1986 (relating to joint and several liability) is amended by adding at the end
			 the following new sentence: The provisions of section 9711(c)(2) shall
			 apply to any last signatory operator described in such section (without regard
			 to whether security is provided under such section, a payment is made under
			 section 9704(j), or both) and if security meeting the requirements of section
			 9711(c)(3) is provided, the common parent described in section 9711(c)(2)(B)
			 shall be exclusively responsible for any liability for premiums under this
			 section which, but for this sentence, would be required to be paid by the last
			 signatory operator or any related person..
					(d)Successor in
			 interestSection 9701(c) of the Internal Revenue Code of 1986
			 (relating to terms relating to operators) is amended by adding at the end the
			 following new paragraph:
						
							(8)Successor in
				interest
								(A)Safe
				harborThe term successor in interest shall not
				include any person who—
									(i)is
				an unrelated person to an eligible seller described in subparagraph (C);
				and
									(ii)purchases for
				fair market value assets, or all of the stock, of a related person to such
				seller, in a bona fide, arm's-length sale.
									(B)Unrelated
				personThe term unrelated person means a purchaser
				who does not bear a relationship to the eligible seller described in section
				267(b).
								(C)Eligible
				sellerFor purposes of this paragraph, the term eligible
				seller means an assigned operator described in section 9704(j)(2) or a
				related person to such assigned
				operator.
								.
					(e)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act, except that the amendment made by subsection
			 (d) shall apply to transactions after the date of the enactment of this
			 Act.
					322.Transfers to
			 funds; premium relief
					(a)Combined
			 Fund
						(1)Federal
			 transfersSection 9705(b) of the Internal Revenue Code of 1986
			 (relating to transfers from Abandoned Mine Reclamation Fund) is amended—
							(A)in paragraph (1),
			 by striking section 402(h) and inserting subsections (h)
			 and (i) of section 402;
							(B)by striking
			 paragraph (2) and inserting the following new paragraph:
								
									(2)Use of
				fundsAny amount transferred under paragraph (1) for any fiscal
				year shall be used to pay benefits and administrative costs of beneficiaries of
				the Combined Fund or for such other purposes as are specifically provided in
				the Acts described in paragraph (1).
									;
				and
							(C)by striking
			 From Abandoned Mine
			 Reclamation Fund.
							(2)Modifications of
			 premiums to reflect Federal transfers
							(A)Elimination of
			 unassigned beneficiaries premiumSection 9704(d) of such Code
			 (establishing unassigned beneficiaries premium) is amended to read as
			 follows:
								
									(d)Unassigned
				beneficiaries premium
										(1)Plan years
				ending on or before September 30, 2006For plan years ending on
				or before September 30, 2006, the unassigned beneficiaries premium for any
				assigned operator shall be equal to the applicable percentage of the product of
				the per beneficiary premium for the plan year multiplied by the number of
				eligible beneficiaries who are not assigned under section 9706 to any person
				for such plan year.
										(2)Plan years
				beginning on or after October 1, 2006
											(A)In
				generalFor plan years beginning on or after October 1, 2006,
				subject to subparagraph (B), there shall be no unassigned beneficiaries
				premium, and benefit costs with respect to eligible beneficiaries who are not
				assigned under section 9706 to any person for any such plan year shall be paid
				from amounts transferred under section 9705(b).
											(B)Inadequate
				transfersIf, for any plan year beginning on or after October 1,
				2006, the amounts transferred under section 9705(b) are less than the amounts
				required to be transferred to the Combined Fund under subsection (h)(2)(A) or
				(i) of section 402 of the Surface Mining Control and Reclamation Act of 1977
				(30 U.S.C. 1232)), then the unassigned beneficiaries premium for any assigned
				operator shall be equal to the operator's applicable percentage of the amount
				required to be so transferred which was not so
				transferred.
											.
							(B)Premium
			 accounts
								(i)Crediting of
			 accountsSection 9704(e)(1) of such Code (relating to premium
			 accounts; adjustments) is amended by inserting and amounts transferred
			 under section 9705(b) after premiums received.
								(ii)Surpluses
			 attributable to public fundingSection 9704(e)(3)(A) of such Code
			 is amended by adding at the end the following new sentence: Amounts
			 credited to an account from amounts transferred under section 9705(b) shall not
			 be taken into account in determining whether there is a surplus in the account
			 for purposes of this paragraph.
								(C)Applicable
			 percentageSection 9704(f)(2) of such Code (relating to annual
			 adjustments) is amended by adding at the end the following new
			 subparagraph:
								
									(C)In the case of
				plan years beginning on or after October 1, 2007, the total number of assigned
				eligible beneficiaries shall be reduced by the eligible beneficiaries whose
				assignments have been revoked under section
				9706(h).
									.
							(3)Assignments and
			 reassignmentSection 9706 of the Internal Revenue Code of 1986
			 (relating to assignment of eligible beneficiaries) is amended by adding at the
			 end the following:
							
								(h)Assignments as
				of October 1, 2007
									(1)In
				generalSubject to the premium obligation set forth in paragraph
				(3), the Commissioner of Social Security shall—
										(A)revoke all
				assignments to persons other than 1988 agreement operators for purposes of
				assessing premiums for plan years beginning on and after October 1, 2007;
				and
										(B)make no further
				assignments to persons other than 1988 agreement operators, except that no
				individual who becomes an unassigned beneficiary by reason of subparagraph (A)
				may be assigned to a 1988 agreement operator.
										(2)Reassignment
				upon purchaseThis subsection shall not be construed to prohibit
				the reassignment under subsection (b)(2) of an eligible beneficiary.
									(3)Liability of
				persons during three fiscal years beginning on and after October 1,
				2007In the case of each of the fiscal years beginning on October
				1, 2007, 2008, and 2009, each person other than a 1988 agreement operator shall
				pay to the Combined Fund the following percentage of the amount of annual
				premiums that such person would otherwise be required to pay under section
				9704(a), determined on the basis of assignments in effect without regard to the
				revocation of assignments under paragraph (1)(A):
										(A)For the fiscal
				year beginning on October 1, 2007, 55 percent.
										(B)For the fiscal
				year beginning on October 1, 2008, 40 percent.
										(C)For the fiscal
				year beginning on October 1, 2009, 15
				percent.
										.
						(4)Effective
			 dateThe amendments made by this subsection shall apply to plan
			 years of the Combined Fund beginning after September 30, 2006.
						(b)1992 UMWA
			 Benefit and other plans
						(1)Transfers to
			 plansSection 9712(a) of the Internal Revenue Code of 1986
			 (relating to the establishment and coverage of the 1992 UMWA Benefit Plan) is
			 amended by adding at the end the following:
							
								(3)Transfers under
				other Federal statutes
									(A)In
				generalThe 1992 UMWA Benefit Plan shall include any amount
				transferred to the plan under subsections (h) and (i) of section 402 of the
				Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232).
									(B)Use of
				fundsAny amount transferred under subparagraph (A) for any
				fiscal year shall be used to provide the health benefits described in
				subsection (c) with respect to any beneficiary for whom no monthly per
				beneficiary premium is paid pursuant to paragraph (1)(A) or (3) of subsection
				(d).
									(4)Special rule for
				1993 plan
									(A)In
				generalThe plan described in section 402(h)(2)(C) of the Surface
				Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232(h)(2)(C)) shall
				include any amount transferred to the plan under subsections (h) and (i) of the
				Surface Mining Control and Reclamation Act of 1977 (30 U.S.C. 1232).
									(B)Use of
				fundsAny amount transferred under subparagraph (A) for any
				fiscal year shall be used to provide the health benefits described in section
				402(h)(2)(C)(i) of the Surface Mining Control and Reclamation Act of 1977 (30
				U.S.C. 1232(h)(2)(C)(i)) to individuals described in section 402(h)(2)(C) of
				such Act (30 U.S.C.
				1232(h)(2)(C)).
									.
						(2)Premium
			 adjustments
							(A)In
			 generalSection 9712(d)(1) of such Code (relating to guarantee of
			 benefits) is amended to read as follows:
								
									(1)In
				generalAll 1988 last signatory operators shall be responsible
				for financing the benefits described in subsection (c) by meeting the following
				requirements in accordance with the contribution requirements established in
				the 1992 UMWA Benefit Plan:
										(A)The payment of a
				monthly per beneficiary premium by each 1988 last signatory operator for each
				eligible beneficiary of such operator who is described in subsection (b)(2) and
				who is receiving benefits under the 1992 UMWA benefit plan.
										(B)The provision of a
				security (in the form of a bond, letter of credit, or cash escrow) in an amount
				equal to a portion of the projected future cost to the 1992 UMWA Benefit Plan
				of providing health benefits for eligible and potentially eligible
				beneficiaries attributable to the 1988 last signatory operator.
										(C)If the amounts
				transferred under subsection (a)(3) are less than the amounts required to be
				transferred to the 1992 UMWA Benefit Plan under subsections (h) and (i) of
				section 402 of the Surface Mining Control and Reclamation Act of 1977 (30
				U.S.C. 1232), the payment of an additional backstop premium by each 1988 last
				signatory operator which is equal to such operator's share of the amounts
				required to be so transferred but which were not so transferred, determined on
				the basis of the number of eligible and potentially eligible beneficiaries
				attributable to the
				operator.
										.
							(B)Conforming
			 amendmentsSection 9712(d) of such Code is amended—
								(i)in
			 paragraph (2)(B), by striking prefunding and inserting
			 backstop, and
								(ii)in
			 paragraph (3), by striking paragraph (1)(B) and inserting
			 paragraph (1) (A).
								(C)Effective
			 dateThe amendments made by this paragraph shall apply to fiscal
			 years beginning on or after October 1, 2010.
							323.Other
			 provisions
					(a)Board of
			 trusteesSection 9702(b) of the Internal Revenue Code of 1986
			 (relating to board of trustees of the Combined Fund) is amended to read as
			 follows:
						
							(b)Board of
				trustees
								(1)In
				generalFor purposes of subsection (a), the board of trustees for
				the Combined Fund shall be appointed as follows:
									(A)2 individuals who
				represent employers in the coal mining industry shall be designated by the
				BCOA;
									(B)2 individuals
				designated by the United Mine Workers of America; and
									(C)3 individuals
				selected by the individuals appointed under subparagraphs (A) and (B).
									(2)Successor
				trusteesAny successor trustee shall be appointed in the same
				manner as the trustee being succeeded. The plan establishing the Combined Fund
				shall provide for the removal of trustees.
								(3)Special
				ruleIf the BCOA ceases to exist, any trustee or successor under
				paragraph (1)(A) shall be designated by the 3 employers who were members of the
				BCOA on the enactment date and who have been assigned the greatest number of
				eligible beneficiaries under section
				9706.
								.
					(b)Enforcement of
			 obligations
						(1)Failure to pay
			 premiumsSection 9707(a) of the Internal Revenue Code of 1986 is
			 amended to read as follows:
							
								(a)Failures to
				pay
									(1)Premiums for
				eligible beneficiariesThere is hereby imposed a penalty on the
				failure of any assigned operator to pay any premium required to be paid under
				section 9704 with respect to any eligible beneficiary.
									(2)Contributions
				required under the mining lawsThere is hereby imposed a penalty
				on the failure of any person to make a contribution required under section
				402(h)(5)(B)(ii) of the Surface Mining Control and Reclamation Act of 1977 to a
				plan referred to in section 402(h)(2)(C) of such Act. For purposes of applying
				this section, each such required monthly contribution for the hours worked of
				any individual shall be treated as if it were a premium required to be paid
				under section 9704 with respect to an eligible
				beneficiary.
									.
						(2)Civil
			 enforcementSection 9721 of such Code is amended to read as
			 follows:
							
								9721.Civil
				enforcementThe provisions of
				section 4301 of the Employee Retirement Income Security Act of 1974 shall
				apply, in the same manner as any claim arising out of an obligation to pay
				withdrawal liability under subtitle E of title IV of such Act, to any
				claim—
									(1)arising out of an
				obligation to pay any amount required to be paid by this chapter; or
									(2)arising out of an
				obligation to pay any amount required by section 402(h)(5)(B)(ii) of the
				Surface Mining Control and Reclamation Act of 1977 (30 U.S.C.
				1232(h)(5)(B)(ii)).
									.
						
